     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 1 of 72 Page ID #:337




1     PAMELA S. KARLAN
      Principal Deputy Assistant Attorney General
2     SAMEENA SHINA MAJEED
      Chief, Housing and Civil Enforcement Section
3     R. TAMAR HAGLER (CA State Bar No. 189441)
      Deputy Chief, Housing and Civil Enforcement Section
4     ANNA MEDINA (DC Bar No. 483183)
      Acting Deputy Chief, Federal Coordination and Compliance Section
5     AURORA BRYANT (LA Bar No. 33447)
      CHRISTOPHER D. BELEN (VA Bar No. 78281)
6     ABIGAIL A. NURSE (NY Bar No. 5244512)
      ALYSSA C. LAREAU (DC Bar No. 494881)
7     Trial Attorneys
             U.S. Department of Justice, Civil Rights Division
8            950 Pennsylvania Ave. NW – 4CON
             Washington, D.C. 20530
9            Telephone: (202) 616-2602, Facsimile: (202) 514-1116
             E-mail: Aurora.Bryant@usdoj.gov
10
      Attorneys for Plaintiff United States of America
11
12    [Additional Counsel Listed on Next Page]
13
14                                        UNITED STATES DISTRICT COURT
15                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                                             WESTERN DIVISION
17    UNITED STATES OF AMERICA,                         Case No. 5:19-cv-02298 AB (SPx)
18                          Plaintiff,                  DISCOVERY MATTER
19                                 v.                   JOINT STIPULATION RE PLAINTIFF
                                                        UNITED STATES’ MOTION TO
20    CITY OF HESPERIA, et al.                          COMPEL DEFENDANTS’
                                                        DISCOVERY RESPONSES
21                          Defendants.
                                                        Hearing Date:     June 8, 2021
22                                                      Hearing Time:     10:00am PT
                                                        Courtroom:        3 (or by Zoom)
23
                                                        Fact Discovery Cutoff: Nov. 8, 2021
24                                                      Expert Discovery Cutoff: Dec. 13, 2021
                                                        Pretrial Date: Mar. 4, 2022
25                                                      Trial Date: Mar. 22, 2022
26
                                                        Honorable Sheri Pym
27                                                      United States Magistrate Judge
28
      01071.0047/713450.2
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 2 of 72 Page ID #:338




1     TRACY L. WILKISON
      Acting United States Attorney
2     DAVID M. HARRIS
      Chief, Civil Division
3     KAREN P. RUCKERT (CA State Bar No. 315798)
      Chief, Civil Rights Section, Civil Division
4     MATTHEW NICKELL (CA State Bar No. 304828)
      KATHERINE M. HIKIDA (CA State Bar No. 153268)
5     Assistant United States Attorneys
            Federal Building, Suite 7516
6           300 North Los Angeles Street
            Los Angeles, California 90012
7           Telephone: (213) 894-8805, Facsimile: (213) 894-7819
            E-mail: Matthew.Nickell@usdoj.gov
8
      Attorneys for Plaintiff United States of America
9
10    ALESHIRE & WYNDER, LLP
      ERIC L. DUNN, State Bar No. 176851
11          edunn@awattorneys.com
      STEPHEN R. ONSTOT, State Bar No. 139319
12          sonstot@awattorneys.com
      D. DENNIS LA, State Bar No. 237927
13          dla@awattorneys.com
      BRADEN J. HOLLY, State Bar No. 312098
14          bholly@awattorneys.com
      ERIKA D. GREEN, State Bar No. 285370
15          egreen@awattorneys.com
      3880 Lemon Street, Suite 520
16    Riverside, California 92501
      Telephone: (951) 241-7338
17    Facsimile: (951) 300-0985
18    Attorneys for Defendants City of Hesperia, County of San Bernardino, and San
      Bernardino County Sheriff’s Department
19
20    //
21    //
22    //
23    //
24    //
25    //
26    //
27    //
28    //
      01071.0047/713450.2                        2
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 3 of 72 Page ID #:339




1                                                     TABLE OF CONTENTS
2     DESCRIPTION                                                                                                              PAGE
3                                                                 Contents
4     TABLE OF CONTENTS ................................................................................................... 3
      JOINT STIPULATION ..................................................................................................... 4
5
      I.   INTRODUCTION ................................................................................................... 4
6          A.   United States’ Statement ............................................................................... 4
7                           1.       Defendants Enacted and Implemented the Crime Free Program
                                     to Discriminate Against African-American and Latino Renters ........ 5
8
                            2.       Defendants Provided Materially Incomplete Discovery Responses
9                                    Without Legally Supported Objections, Made Unsupported
                                     Claims of Privilege, and Failed to Cure After Notice ............................... 6
10
                B.          Defendants’ Position ..................................................................................... 7
11
      II.       DISCOVERY AT ISSUE ...................................................................................... 10
12
                A.  The Court Should Compel Defendants to Produce Information
13                  Concerning Certain Crime-Related Data Points That Appear to Have
                    Served as the Primary Justification for the Crime Free Program ............... 12
14
                            1.       Applicable Discovery Requests and Responses ............................... 14
15
                            2.       The United States’ Position .............................................................. 21
16
                            3.       Defendants’ Position ......................................................................... 35
17
                B.          The County and Sheriff’s Department Have Failed to Provide
18                          Relevant Police Activity and Residential Property Data, and
                            Information about the Systems in Which Such Data Is Stored ................... 39
19
                            1.       Applicable Discovery Requests and Responses ............................... 41
20
                            2.       The United States’ Position .............................................................. 53
21
                            3.       Defendants’ Position ......................................................................... 59
22
                C.          Defendants’ Privilege Logs Show That They Are Inappropriately Withholding
23                          Communications Based on Unsupported and Inapposite Privilege Claims ...........63
24                          1.       The United States’ Position .............................................................. 63
25                          2.       Defendants’ Position ......................................................................... 67
26    CONCLUSION ................................................................................................................ 70
          A.  The United States’ Conclusion .................................................................... 70
27
                B.          Defendants’ Conclusion .............................................................................. 72
28
      01071.0047/713450.2                                               3
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 4 of 72 Page ID #:340




1                                            JOINT STIPULATION
2               The parties, by and through their undersigned counsel, submit to the Court the
3     positions of Plaintiff United States of America and Defendants City of Hesperia (the
4     “City”), County of San Bernardino (the “County”), and San Bernardino County Sheriff’s
5     Department (the “Sheriff’s Department”) (“Defendants”), regarding the United States’
6     motion to compel Defendants to provide complete responses to the United States’
7     written discovery requests, including interrogatories issued pursuant to Federal Rule of
8     Civil Procedure 33 and requests for production of documents issued pursuant to Federal
9     Rules of Civil Procedure 34. In accordance with Local Rule 37-1, the parties met and
10    conferred in a good faith effort to resolve this discovery dispute but were unable to reach
11    a resolution.
12                                            I. INTRODUCTION
13              The United States’ First Amended Complaint (“FAC”) alleges that Defendants
14    enacted and enforced the City’s Crime Free Rental Housing Program (the “Crime Free
15    Program” or “Program”) with the intent and effect of discriminating against African-
16    American and Latino residents in violation of the Fair Housing Act (“FHA”), 42 U.S.C.
17    §§ 3601–3631, and Title VI of the Civil Rights Act of 1964 (“Title VI”), 42 U.S.C. §
18    2000d. The Court filed a scheduling order in this action on June 3, 2020. See Declaration
19    of Matthew Nickell (hereinafter “Nickell Decl.”) ¶2; see also id. Ex. 1, ECF No. 26. The
20    current fact discovery cut-off date is November 8, 2021, and the current trial date is
21    March 22, 2022. Nickell Decl. ¶2; see also id. Ex. 2, ECF No. 30.
22              A.          United States’ Statement
23              The United States moves for an order compelling Defendants to produce: (1) data
24    and information used to justify the Program; (2) police activity and residential property
25    data critically relevant to resolving material claims and defenses about that Program; and
26    (3) responsive information withheld based on unsupported and insufficient privilege
27    claims of privilege.
28
      01071.0047/713450.2                              4
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 5 of 72 Page ID #:341




1                           1.   Defendants Enacted and Implemented the Crime Free Program
2                                to Discriminate Against African-American and Latino Renters
3                  The United States claims that Defendants enacted and enforced the Crime Free
4     Program to remove African-American and Latino renters from their homes and prevent
5     them renting elsewhere in Hesperia. The City enacted the Program in November 2015
6     after years of demographic change, and one city official specifically said it was
7     designed to remedy a “demographical problem.” The Program, which purported to be a
8     crime reduction measure affecting only rental housing, required landlords to submit the
9     names of rental applicants to the Sheriff’s Department for screening, and to terminate
10    tenancies when the Sheriff’s Department notified them of “criminal activity”—which
11    could include arrests, noise disturbances, or multiple calls for police services—“on or
12    near” the property. Tasked with enforcing the ordinance, the Sheriff’s Department
13    targeted African-American and Latino renters and majority-minority areas of Hesperia.
14    It demanded evictions of entire families due to the conduct involving one tenant or
15    guests, evictions of victims of domestic violence, and evictions in the absence of
16    concrete evidence of criminal activity. The U.S. Department of Housing and Urban
17    Development (“HUD”) investigated the Program and found Defendants had
18    discriminated against residents on the basis of race and national origin in violation of
19    the FHA, and that the City had done so under Title VI. The Sheriff’s Department
20    tracked the progress of the eviction campaign with a document listing more than 250
21    people it had targeted for eviction and the status of their housing.
22                 Thus, material issues in this case include (1) the existence, scope, and nature of
23    a purported crime problem in rental housing, i.e., the extent to which the problem was a
24    pretext for discrimination; (2) how Defendants enforced the Program, including whether
25    the enforcement disparately targeted African-American and Latino renters and residents
26    of majority-minority neighborhoods and whether the enforcement was consistent with
27    its purported crime-reduction rationale.
28
      01071.0047/713450.2                              5
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 6 of 72 Page ID #:342




1                           2.   Defendants Provided Materially Incomplete Discovery Responses
2                                Without Legally Supported Objections, Made Unsupported
3                                Claims of Privilege, and Failed to Cure After Notice
4               The United States seeks relief from the Court regarding three material deficiencies
5     in Defendants’ discovery responses. The United States sent requests for production to
6     Defendants on April 23, 2020, to which Defendants responded on June 26, 2020 and
7     provided supplemental responses on November 13, 2020 (the City) and December 11,
8     2020 (the County and Sheriff’s Department); and interrogatories on October 14, 2020 to
9     which Defendants responded on November 30, 2020. Nickell Decl. ¶¶6–10; id. Exs. 6–
10    19. Defendants’ discovery responses were replete with boilerplate objections and
11    unsupported claims of privilege, and further failed to provide responsive documents and
12    information in response to requests concerning core issues in this case. Id. ¶12. After
13    making informal attempts to resolve these issues, the United States sent letters regarding
14    deficiencies in Defendants’ responses to requests for production on October 30, 2020
15    and November 2, 2020, and regarding Defendants’ interrogatory responses on February
16    11, 2021. Id. ¶12; id. Exs. 20–23. The parties had a series of meet-and-confer meetings
17    in November 2020 through March 2021, through which they reached resolution on many
18    discovery-related issues. Id. ¶13. However, despite the United States’ various good-faith
19    efforts to compromise and work collaboratively with Defendants, Defendants were
20    unwilling to correct the following three deficiencies.
21              First, Defendants have not produced all relevant police activity data and related
22    information—including about who compiled the data and how—underlying the alleged
23    crime problem upon which Defendants based their decision to design and implement the
24    Program, which is thus relevant to a core defense and Defendants’ intent. On February
25    24, 2021, the United States took the deposition of the Hesperia City Manager, whose
26    testimony confirmed that Defendants had failed to provide complete responses to
27    discovery requests about crime-related data points the Sheriff’s Department generated to
28    justify the purported need for the Program. Id. ¶¶14–15; id. Exs. 24, 25; see also infra
      01071.0047/713450.2                               6
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 7 of 72 Page ID #:343




1     Part II.A. Because crime prevention was the Program’s purported primary rationale and
2     these data points were the main evidence, Defendants must provide complete
3     information about them and the documents and analyses that underlie them. See id.
4               More generally, Defendants have failed to provide data about police activity in
5     Hesperia or residential property data that identify which residential properties in the City
6     are rental properties and which are not, before and after Defendants began enforcing the
7     Program. This data is relevant to assess both Defendants’ purported rationale for the
8     Program—that rental properties were disproportionately the site of crime—and whether
9     the Program was disparately enforced against African-American and Latino renters. See
10    infra Part II.B. Defendants’ objections to producing the data lack support. Defendants
11    also provided no specific or sufficient information to show that production would be
12    burdensome and have evaded repeated attempts to resolve this issue through an informal
13    discussion with IT personnel about the relevant data systems. Nickell Decl. ¶17.
14              Finally, Defendants made unsupported and insufficient privilege-based objections
15    in response to most discovery requests, and their privilege logs indicate they are
16    improperly withholding responsive email communications, including communications
17    between City attorneys and Sheriff’s Department staff preceding the Program’s adoption
18    that appear not to have been covered by the privileges claimed. See infra Part II.C.1.
19    They also asserted other privileges without support and fully withheld communications
20    between non-attorney staff forwarding or allegedly discussing attorney communications
21    with other non-attorneys, which, at most, should have been partially redacted. See id.
22              B.          Defendants’ Position
23              Defendants have produced in excess of 35,000 documents (not pages) in this case,
24    yet Plaintiff, United States (“USA”) remains unreasonably convinced that Defendants,
25    City of Hesperia, County of San Bernardino, and San Bernardino County Sheriff’s
26    Department (collectively, “Defendants”) are hiding the “smoking gun” based on the
27    grounds asserted in this Stipulation. After dozens of teleconferences and meet and confer
28    emails exchanged between the parties between November 2020 to present (see
      01071.0047/713450.2                            7
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 8 of 72 Page ID #:344




1     Declaration of D. Dennis La (“La Decl.”)), Defendants have produced all documents
2     reasonably within its custody or control to the USA related to the Crime Free Ordinance
3     of 2015 and 2017. The USA wants more, much more. According to the USA, they are
4     entitled to every single and last “criminal” record involving the City of Hesperia from
5     2015 to present – whether or not they relate to the Crime Free Ordinance – running afoul
6     of discovery requirements pursuant to FRCP 26. Most of the documents relevant to the
7     Crime Free Ordinance were previously turned over to HUD as part of their initial
8     investigation beginning in or around 2016. The USA’s attempt to extract more
9     documents and records, that have nothing to do with the 2015 Crime Free Ordinance and
10    revised 2017 Ordinance, is not justified.
11              What is more, based on the USA’s preamble at section A above, Defendants are
12    compelled to respond that the picture the USA paints is contradictory and hypocritical. As
13    alleged at paragraph 1 of the first amended complaint (“FAC”), the USA “brings this
14    action pursuant to 42 U.S.C. § 3612(o) following an investigation and charge of
15    discrimination by the Department of Housing and Urban Development (“HUD”)…”
16    alleging claims of intentional discrimination and disparate impact arising from the Crime
17    Free Ordinance of 2015 and 2017. Pursuant to HUD’s own regulations and lease
18    requirements for public housing authorities (“PHA”), however, provisions such as those
19    included in the Crime Free Ordinance of 2015 and 2017 are required of PHA’s. For
20    example,          24      C.F.R.    §    966.4   expressly    states   (with   emphasis   added):
21              (I) Termination of tenancy and eviction—
22                                (1) Procedures. The lease shall state the procedures to be
                            followed by the PHA and by the tenant to terminate the
23
                            tenancy…
24
                                  (2) Grounds for termination of tenancy. The PHA may
25
                            terminate the tenancy only for:
26                                       (i) Serious or repeated violation of material terms
                                  of the lease, such as the following:
27
                                                (A) Failure to make payments due under the
28                                       lease;
      01071.0047/713450.2                                  8
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 9 of 72 Page ID #:345




1                                        (B) Failure to fulfill household obligations,
                                  as described in paragraph (f) of this section;
2
                                  (ii) Being over the income limit for the program,
3                          as provided in 24 CFR 960.261.
                                  (iii) Other good cause. Other good cause includes,
4
                           but is not limited to, the following:
5                                 (A) Criminal activity or alcohol abuse as
                                  provided in paragraph (l)(5) of this section.
6
                                  (Emphasis added.)
7                          ***
8                         (5) PHA termination of tenancy for criminal activity or alcohol
                          abuse…
9
                                (ii) Evicting other criminals.
10                                            (A) Threat to other residents. The lease
11                                     must provide that any criminal activity by a
                                       covered person that threatens the health, safety, or
12                                     right to peaceful enjoyment of the premises by
13                                     other residents (including PHA management staff
                                       residing on the premises) or threatens the health,
14                                     safety, or right to peaceful enjoyment of their
15                                     residences by persons residing in the immediate
                                       vicinity of the premises is grounds for termination
16                                     of tenancy.
17                                            (B) Fugitive felon or parole violator. The
                                       PHA may terminate the tenancy if a tenant is
18                                     fleeing to avoid prosecution, or custody or
19                                     confinement after conviction, for a crime, or
                                       attempt to commit a crime, that is a felony under
20                                     the laws of the place from which the individual
21                                     flees, or that, in the case of the State of New
                                       Jersey, is a high misdemeanor; or violating a
22                                     condition of probation or parole imposed under
23                                     Federal or State law.
                                (iii) Eviction for criminal activity.
24                                     (A) Evidence. The PHA may evict the tenant by
25                                     judicial action for criminal activity in accordance
                                       with this section if the PHA determines that the
26                                     covered person has engaged in the criminal
27                                     activity, regardless of whether the covered
                                       person has been arrested or convicted for such
28                                     activity and without satisfying the standard of
      01071.0047/713450.2                                  9
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 10 of 72 Page ID #:346




1                                   proof used for a criminal conviction.
                                    (B) Notice to Post Office. When a PHA evicts an
2
                                    individual or family for criminal activity, the PHA
3                                   must notify the local post office serving the
                                    dwelling unit that the individual or family is no
4
                                    longer residing in the unit.
5
6                The USA also complains about objections asserted in Defendants’ responses to
7      written discovery. As stated in the La Decl., these objections were discussed between
8      the parties and Defendants affirmed that none of the objections served to withhold or
9      exclude any discovery. They were asserted so as not to waive rights and based on the
10     overbroad nature of the USA’s discovery requests themselves. In response to a specific
11     meet and confer discussion, which also pointed out that the USA similarly asserted
12     general objections in its responses to written discovery, Defendants specifically revisited
13     the responses and determined that no discovery was being withheld and all non-
14     privileged and responsive documents in response to the USA’s requests were produced.
15               Lastly, as set forth below, despite multiple rounds of supplemental productions
16     and responses, the USA failed FRCP 37 requirements by failing to meet and confer for
17     specific items that the USA now claims were improperly withheld prior to initiating this
18     Stipulation and the Motion to Compel. The USA has stated that they will withdraw
19     certain discovery items prior to the hearing on this motion if the discovery is provided in
20     advance. That side-steps the issue that the USA failed to meaningfully meet and confer
21     as required per FRCP 37 prior to the filing of this motion in the first place.
22                                    II.   DISCOVERY AT ISSUE
23               United States’ Position
24               The United States moves for an order compelling Defendants to produce (1)
25     information about crime-related data points presented to the City Council before the
26     Crime Free Program’s enactment that appears to have served as support for the
27     Program’s purported crime-prevention rationale; (2) police activity and residential
28     property data critically relevant to the resolving the factual claims and defenses about the
       01071.0047/713450.2                            10
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 11 of 72 Page ID #:347




1      enactment and enforcement of the Program; and (3) responsive information and
2      documents improperly withheld based on unsupported claims of privilege.1 Further,
3      because deposition testimony of a city official indicates that Defendants failed to
4      produce responsive, non-privileged documents and information, the United States
5      requests that the Court require Defendants to describe with specificity the steps taken to
6      search for those responsive documents and information, so that the Court and the United
7      States may assess the thoroughness of those searches.
8                Defendants’ Position
9                As further explained below and contrary to the USA’s assertions, Defendants have
10     produced ample documentation responsive to the USA’s requests to the extent that such
11     documentation exists. The USA’s motion is largely predicated on recent testimony of
12     Nils Bentsen that a crime analysis team assisted him with data used to support the Crime
13     Free program and that Defendants have failed to provide information related to this
14     team. That deposition took place on February 24, 2021. At no point prior to Mr.
15     Bentsen’s deposition did the USA ever meet and confer regarding issues concerning
16     “data points.” In fact, once the USA raised the issue after Mr. Bentsen’s deposition
17     seeking such information on April 7, 2021, Defendants took steps to obtain such
18     discovery. That is, even though this information was not specifically requested in any
19     prior written discovery, Defendants are trying to provide such discovery as of the date
20     of this Stipulation and are not refusing to produce this information to the extent that it
21     can be ascertained. Yet the USA jumped to this motion to compel and failed to meet and
22     confer regarding same.
23
       1
24       According to its counsel, the Sheriff’s Department also has approximately eleven filing
       cabinets of documents directly related the Program’s enforcement or implementation.
25     Counsel have met and conferred regarding the production of these documents, and
       continue to negotiate in order to find a solution that satisfies Defendants’ discovery
26     obligations, is safe in light of the COVID-19 pandemic, protects sensitive information,
       and does not cause unnecessary delays due to scanning or copying. Those cabinets are
27     not part of this Motion as the parties continue to negotiate in the hopes of resolving the
       issue without this Court’s involvement. If, however, counsel exhaust those efforts, the
28     United States will bring the issue to the Court.
       01071.0047/713450.2                          11
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 12 of 72 Page ID #:348




1                Similarly, Defendants have not refused to provide information about police
2      activity and residential property data related to the Crime Free Ordinance, to the extent
3      that such documentation exists. Again, Defendants have produced all documents and
4      information available to them regarding the Crime Free Ordinance to date. That is true,
5      irrespective of Defendants’ objections asserted in response to written discovery, with the
6      exception of email communications set forth in the City’s privilege log. Still, the USA
7      unreasonably claims that Defendants are withholding discovery, which is false. Finally,
8      Defendants should not be required to describe with specificity the steps taken to search
9      for documents because this only applies in situations in which a party asserts that no
10     responsive documents exist. As articulated below, Defendants have provided responsive
11     documents to each of the disputed requests.
12               A.          The Court Should Compel Defendants to Produce Information
13                           Concerning Certain Crime-Related Data Points That Appear to Have
14                           Served as the Primary Justification for the Crime Free Program
15               United States’ Position
16               The United States sent requests for production to Defendants on April 23, 2020
17     relating to crime and police activity data that served as part of the rationale for the
18     Program. Nickell Decl. ¶6; id. Exs. 6–8 (RFP Nos. 30, 34). Defendants provided
19     responses to these requests for production on June 26, 2020. Defendants provided
20     supplemental responses to the requests for production in November (the City) and
21     December (the County and Sheriff’s Department), and additional responsive documents
22     between November and February (the County and Sheriff’s Department) and in April
23     (the City). Id. ¶¶7–8; id. Exs. 9–13. In addition, the United States served Defendants
24     with interrogatories on October 14, 2020. Id. ¶9; id. Exs. 14–16. These included an
25     interrogatory seeking data Defendants relied upon in enacting the Program and the
26     names of all persons involved in gathering or analyzing the data (Interrogatory No. 4).
27     Id. ¶¶9, 15. Defendants responded to this interrogatory on November 30, 2020. Id. ¶10;
28     id. Exs. 17–19. Their response generally referred to documents and identified one
       01071.0047/713450.2                              12
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 13 of 72 Page ID #:349




1      individual as having contributed to gathering and analyzing the data: Nils Bentsen. Id.
2      ¶15; id. Exs. 17 (City Responses to Interrogatories), 19 (Sheriff’s Department’s
3      Responses to Interrogatories). The United States asserts that Defendants have failed to
4      provide materially complete responses to these requests and cannot rely on the
5      objections and privilege claims they have asserted to withhold the missing information.
6                Defendants’ Position
7                Plaintiffs motion to compel “Crime-Related Data Points” is premature. To the
8      extent that the USA seeks “Crime-Related Data Points” they must first request it in
9      discovery. The USA’s request for “Crime-Related Data Points” is particularly vague and
10     was not specifically requested in discovery. The USA has failed to meet and confer
11     related to this specific request in contravention of FRCP 37. Again, this particular
12     request is in response to certain testimony provided by Nils Bentsen on February 24,
13     2021. The USA did not assert such documents were being withheld until April 7, 2021.
14     Still, Defendants’ counsel stated they would look into this discovery in light of Mr.
15     Bentsen’s testimony. Without a response, the USA forwarded this Joint Stipulation on
16     April 14, 2021.
17               Defendants have supplemented their responses and production multiple times and
18     there has been no further meet and confer efforts by the USA related to the supplemental
19     productions. The USA has failed to specifically explain why Defendants’ responses
20     remain insufficient and what specific additional information they seek related to
21     “Crime-Related Data Points” as part of the below requests, especially since the Requests
22     make no specific request or mention of “Crime-Related Data Points.” The fact that the
23     USA contends that the responses should have included “Crime-Related Data Points”
24     even though there is no specific request or mention thereof evidences that the USA’s
25     requests are in fact overbroad and unclear. Again, Defendants have produced all known
26     non-privileged documents within its possession that are responsive to the below requests,
27     including PowerPoint presentations, communications related to the enactment of the
28     ordinance, City Council documents including all staff reports, and third party
       01071.0047/713450.2                           13
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 14 of 72 Page ID #:350




1      communications.
2                To the extent Defendants should be compelled to produce additional information
3      related to the Requests identified below, Defendants respectfully seek clarification as to
4      what specific documentation and information is sought, as Defendants have produced all
5      known responsive documentation within their possession and have not withheld any
6      non-privileged information.
7                            1.   Applicable Discovery Requests and Responses
8                                 a.   RFP No. 30 to the County
9                Documents relating to the design and enactment of the 2015 Ordinance, including
10     analyses, memoranda, notes, communications, reports, meeting minutes, agenda, packets
11     and background materials prepared for your Board members, audio and/or video of your
12     Board’s meetings and any transcripts thereof, news reports, social media activity,
13     statements or information provided by the public, and all documents considered during
14     the process of enacting the 2015 Ordinance.
15                                b.   The County’s June 26, 2020 Response to RFP No. 30
16               The General Objections are hereby incorporated by reference as if set forth in full
17     herein.
18               Subject to and without waiving the foregoing objections and pursuant to the scope
19     set forth in Rule 26(b), Responding Party responds as follows: Responding Party is
20     unable to comply with this request because following a diligent search and reasonable
21     inquiry, Responding Party is informed and believes that responsive documents are not
22     within its possession, custody, or control. Responding Party reserves the right to
23     supplement its production pursuant to Rule 26(e).
24                                c.   The County’s Dec. 11, 2020 Supplemental Response to RFP
25                                     No. 30.
26               Objection. Responding Party objects on the grounds that: (a) the Request is
27     compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar as
28     the Request seeks documents protected by the attorney-client privilege and/or the work-
       01071.0047/713450.2                             14
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 15 of 72 Page ID #:351




1      product privilege, the records are privileged; and (d) insofar as the Request requires the
2      production of documents subject to the deliberative process privilege, the records are
3      privileged.
4                Subject to and without waiving the foregoing objection, Responding Party
5      responds as follows: Defendant has produced all non-privileged responsive documents in
6      its possession, custody, or control including documents bates stamped DEF001542-
7      001591.
8                            d.    RFP No. 30 to the Sheriff’s Department
9                Documents relating to the design and enactment of the 2015 Ordinance, including
10     analyses, memoranda, notes, communications, reports, meeting minutes, agenda, packets
11     and background materials prepared for the County’s Board and/or the City’s Council
12     members, audio and/or video of the County’s Board and/or the City’s Council meetings
13     and any transcripts thereof, news reports, social media activity, statements or
14     information provided by the public, and all documents considered during the process of
15     enacting the 2015 Ordinance.
16                           e.    The Sheriff’s Department’s June 26, 2020 Response to RFP
17                                 No. 30
18               Because the Sheriff’s Department and County of San Bernardino are essentially
19     the same entity and the requests for production to each entity are identical, to avoid
20     redundancy the Sheriff’s Department refers Propounding Party to the County of San
21     Bernardino’s response to this request, which includes Sheriff Department-specific
22     information, where appropriate.
23                           f.    RFP No. 30 to the City
24               Documents relating to the design and enactment of the 2015 Ordinance, including
25     analyses, memoranda, notes, communications, reports, meeting minutes, agenda, packets
26     and background materials prepared for your Council members, audio and/or video of
27     your Council’s meetings and any transcripts thereof, news reports, social media activity,
28     statements or information provided by the public, and all documents considered during
       01071.0047/713450.2                          15
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 16 of 72 Page ID #:352




1      the process of enacting the 2015 Ordinance.
2                             g.    The City’s June 26, 2020 Response to RFP No. 30
3                The General Objections are hereby incorporated by reference as if set forth in full
4      herein. Subject to and without waiving the foregoing objections, Responding Party
5      responds as follows:
6                Responding Party objects to the extent that this request may require the production
7      of documents subject to attorney-client and attorney work-product privileges, documents
8      that violate a third party’s constitutional rights to privacy afforded by the United States
9      and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut
10     (1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S. Constitution].
11     Responding Party objects to the extent that this request may require the production of
12     documents subject to the deliberative process privilege. (Desert Survivors v. US
13     Department of the Interior (N.D. Cal. 2017) 231 F.Supp.3d 368, 379.)
14               The foregoing objections notwithstanding, Responding Party will produce copies
15     of all non-privileged responsive documents in its possession.
16                            h.    The City’s November 13, 2020 Supplemental Response to
17                                  RFP No. 30
18               Objection. Responding Party objects on the grounds that: (a) the Request is
19     compound; (b) insofar as the Request seeks documents protected by the attorney-client
20     privilege and/or the work-product privilege, the records are privileged; (c) insofar as the
21     discovery violates third parties’ constitutional rights to privacy afforded by the United
22     States and California Constitutions, the records are privileged (Cal. Const. Art. 1, § 1;
23     Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
24     guaranteed by the U.S. Constitution]); and (d) insofar as the Request requires the
25     production of documents subject to the deliberative process privilege, the records are
26     privileged (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231
27     F.Supp.3d 368, 379).
28               Subject to and without waiving the foregoing objection, Responding Party
       01071.0047/713450.2                            16
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 17 of 72 Page ID #:353




1      responds as follows: Defendant previously produced all non-privileged responsive
2      documents in its possession, custody, or control including documents bates stamped
3      CITY000001-000043, DEF000639-000647, DEF000677-000684, DEF000711-
4      DEF000713, DEF000778-000785, DEF000857-000881, DEF001449-001460, and
5      DEF001542-001591.
6                            i.     RFP No. 34 to the County
7                All documents, including data, information, and analyses, relating to Nils
8      Bentsen’s recommendation that the City adopt a crime free rental housing program,
9      including analyses and reports created to assess the need for the crime free rental
10     housing program, the data and documents used to generate such analyses and reports,
11     notes and workpapers (including drafts and markups), and communications about the
12     recommendation and its basis.
13                           j.     The County’s June 26, 2020 Response to RFP No. 34
14               The General Objections are hereby incorporated by reference as if set forth in
15     full herein. This request seeks documents subject to the official information privilege,
16     law enforcement privilege, and documentation subject to investigatory files privilege,
17     and official confidential information subject to public interest privileges. Subject to and
18     without waiving the foregoing objections and pursuant to the scope set forth in Rule
19     26(b), Responding Party responds as follows: Responding Party will produce copies of
20     documents responsive to this request that are within its possession. Responding Party
21     reserves the right to supplement its production pursuant to Rule 26(e).
22                           k.     The County’s Dec. 11, 2020 Supplemental Response to RFP
23                                  No. 34
24               Objection. Responding Party objects on the grounds that: (a) the Request seeks
25     documents that are not reasonably calculated to lead to admissible evidence; (b) the
26     Request is compound; (c) the Request lacks foundation and assumes disputed facts; (d)
27     the Request is overbroad and disproportionate violating FRCP 26(b)(1); (e) insofar as the
28     Request seeks documents protected by the attorney-client privilege and/or the work-
       01071.0047/713450.2                            17
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 18 of 72 Page ID #:354




1      product privilege, the records are privileged; (f) insofar as the discovery violates third
2      parties’ constitutional rights to privacy afforded by the United States and California
3      Constitutions, the records are privileged; (g) insofar as the Request requires the
4      production of documents subject to the deliberative process privilege, such records are
5      privileged; and (h) insofar as the Request requires the production of documents subject
6      to the joint defense privilege, such records are privileged.
7                Subject to and without waiving the foregoing objection, Responding Party
8      responds as follows: Defendant has produced all non-privileged responsive documents in
9      its possession, custody, or control including documents bates stamped DEF000392-413,
10     DEF000599-000612, DEF000693-000721, DEF001211-001240, and DEF001549-
11     0001591.
12                           l.     RFP No. 34 to the Sheriff’s Department
13               All documents, including data, information, and analyses, relating to Nils
14     Bentsen’s recommendation that the City adopt a crime free rental housing program,
15     including analyses and reports created to assess the need for the crime free rental
16     housing program, the data and documents used to generate such analyses and reports,
17     notes and workpapers (including drafts and markups), and communications about the
18     recommendation and its basis.
19                           m.     The Sheriff’s Department’s June 26, 2020 Response to RFP
20                                  No. 34
21               Because the Sheriff’s Department and County of San Bernardino are essentially
22     the same entity and the requests for production to each entity are identical, to avoid
23     redundancy the Sheriff’s Department refers Propounding Party to the County of San
24     Bernardino’s response to this request, which includes Sheriff Department-specific
25     information, where appropriate.
26                           n.     RFP No. 34 to the City
27               All documents, including data, information, and analyses, relating to Nils
28     Bentsen’s recommendation that the City adopt a crime free rental housing program,
       01071.0047/713450.2                            18
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 19 of 72 Page ID #:355




1      including analyses and reports created to assess the need for the crime free rental
2      housing program, the data and documents used to generate such analyses and reports,
3      notes and workpapers (including drafts and markups), and communications about the
4      recommendation and its basis.
5                             o.    City’s June 26, 2020 Response to RFP No. 34
6                The General Objections are hereby incorporated by reference as if set forth in full
7      herein. Subject to and without waiving the foregoing objections, Responding Party
8      responds as follows: Responding Party objects to the extent that this request may require
9      the production of documents subject to attorney-client and attorney work-product
10     privileges, documents that violate a third party’s constitutional rights to privacy afforded
11     by the United States and California Constitutions (Cal. Const. Art. 1, § 1; Griswold v.
12     State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is guaranteed by the U.S.
13     Constitution]. Responding Party objects to the extent that this request may require the
14     production of documents subject to the deliberative process privilege. (Desert Survivors
15     v. US Department of the Interior (N.D. Cal. 2017) 231 F.Supp.3d 368, 379.) Responding
16     Party objects to the extent that this request may require the production of documents
17     subject to the joint defense privilege. (U.S. v. Schwimmer (2d Cir. 1989) 892 F.2d 237,
18     243.)
19               The foregoing objections notwithstanding, Responding Party will produce copies
20     of all non-privileged responsive documents in its possession.
21                            p.    City’s Nov. 13, 2020 Supplemental Response to RFP No. 34
22               Objection. Responding Party objects on the grounds that: (a) the Request is
23     compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar as
24     the Request seeks documents protected by the attorney-client privilege and/or the work-
25     product privilege, the records are privileged; and (d) insofar as the Request requires the
26     production of documents subject to the deliberative process privilege, the records are
27     privileged (Desert Survivors v. US Department of the Interior (N.D. Cal. 2017) 231
28     F.Supp.3d 368, 379).
       01071.0047/713450.2                            19
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 20 of 72 Page ID #:356




1                Subject to and without waiving the foregoing objection, Responding Party
2      responds as follows: Defendant previously produced all non-privileged responsive
3      documents in its possession, custody, or control including documents bates stamped
4      CITY000001-000043 and DEF001542-001591.
5                             q.     Interrogatory No. 4 to the City
6                Please state all facts relating to your decision to develop the crime free rental
7      housing program and enact the 2015 Ordinance, including but not limited to identifying
8      all data, information, and sources compiled, analyzed, and considered in making that
9      decision, all persons involved in identifying and compiling the data or information or
10     performing the analyses relating to that decision, and all persons responsible for making
11     that decision.
12                            r.     The City’s Response to Interrogatory No. 4
13               Objection. Responding Party objects on the grounds that: (a) the Interrogatory is
14     compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
15     “relating to your decision to develop the crime free rental housing program and enact the
16     2015 Ordinance” is vague and ambiguous; (c) the Interrogatory lacks foundation and
17     assumes disputed facts; (d) insofar as the Interrogatory seeks information protected by
18     the attorney-client privilege and/or the work-product privilege, the discovery is
19     privileged; and (e) insofar as the Interrogatory requires the production of documents
20     subject to the deliberative process privilege, the records are privileged.
21               Subject to and without waiving the foregoing objections, Responding Party
22     responds as follows: the Crime Free Ordinance was designed for the purpose of
23     addressing crime and illegal activity within the city limits of Hesperia. Defendant further
24     refers Propounding Party to documents bates stamped CITY 0007, DEF000682-000683,
25     and CITY0012 as responsive to this Interrogatory pursuant to FRCP 33(d).
26                            s.     Interrogatory No. 4 to the Sheriff’s Department
27               Please state all facts relating to your suggestion or recommendation that the City
28     of Hesperia develop the crime free rental housing program and enact the 2015
       01071.0047/713450.2                             20
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 21 of 72 Page ID #:357




1      Ordinance, including but not limited to identifying all data, information, and sources
2      compiled, analyzed, and considered in making that decision, all persons involved in
3      identifying and compiling the data or information or performing the analyses relating to
4      that decision, and all persons responsible for making that decision.
5                                 t.   The Sheriff’s Department’s Response to Interrogatory No.
6                                      4.
7                Objection. Responding Party objects on the grounds that: (a) the Interrogatory is
8      compound, containing multiple discrete subparts in violation of FRCP 33(a); (b)
9      “relating to your decision to develop the crime free rental housing program and enact the
10     2015 Ordinance” is vague and ambiguous; (c) the Interrogatory lacks foundation and
11     assumes disputed facts; (d) insofar as the Interrogatory seeks information protected by
12     the attorney-client privilege and/or the work-product privilege, the discovery is
13     privileged; and (e) insofar as the Interrogatory requires the production of documents
14     subject to the deliberative process privilege, the records are privileged.
15               Subject to and without waiving the foregoing objections, Responding Party
16     responds as follows: upon information and belief, the crime free rental housing program
17     was recommended by former Captain Nils Bentsen. Defendant further refers
18     Propounding Party to documents bates stamped COUNTY002375, COUNTY002376,
19     CITY 0007, CITY0012, CITY000034-CITY000042, CITY000593, CITY000594,
20     CITY000609, CITY000616, and DEF000682-000683, as well as Propounding Party’s
21     production consisting of US00000652, US00000651, US00000650, US00000648 as
22     responsive to this Interrogatory pursuant to FRCP 33(d).
23                           2.   The United States’ Position
24               Based upon the deposition testimony of Nils Bentsen, the City Manager and chief
25     architect of the Crime Free Ordinance, after Defendants had responded to the above
26     requests, it is clear that Defendants failed to produce responsive documents and
27     information in their possession. Defendants’ boilerplate objections are unsupported and
28     inapposite, and thus cannot shield responsive information. Further, Defendants’ claimed
       01071.0047/713450.2                              21
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 22 of 72 Page ID #:358




1      privileges—including attorney-client, work product, deliberative process, and joint
2      defense privileges, as well as a purported constitutional right to privacy—do not apply as
3      a matter of law. Thus, the Court should compel Defendants to provide complete
4      responses to these discovery requests. In addition to providing the outstanding
5      information, the United States asks that the Court require Defendants to describe with
6      specificity their searches so that the Court can ascertain whether the searches were
7      reasonable.
8                             a.    Deposition testimony strongly indicates that Defendants
9                                   failed to produce responsive documents and information
10                                  within their control.
11                  Defendants are required to search for and produce non-privileged responsive
12      information within their “possession, custody, or control,” absent a valid objection.
13      Fed. R. Civ. P. 34; see also Fed. R. Civ. P. 26(g)(1). “Control” for this purpose
14      includes “the legal right to obtain documents upon demand.” In re Citric Acid Litig.,

15      191 F.3d 1090, 1107 (9th Cir. 1999). “Thus, a party responding to a Rule 34 production

16      request is under an affirmative duty to seek that information reasonably available to it
        from its employees, agents, or others subject to its control.” Hill v. Eddie Bauer, 242
17
        F.R.D. 556, 560 (C.D. Cal. 2007) (internal quotations and citations omitted).
18
        Defendants are obligated to conduct a diligent search or make a reasonable effort to
19
        obtain documents responsive to the United States’ requests. See Kaur v. Alameida, No.
20
        CV-F-05-276, 2007 WL 1449723, at *2 (E.D. Cal. May 15, 2007). A responding party
21
        “must do more than merely assert that the search was conducted with due diligence;
22
        rather, she must briefly describe the search to allow the Court to determine whether it
23      was reasonable.” Rogers v. Giurbino, 288 F.R.D. 469, 485 (S.D. Cal. 2012); Jackson v.
24      Farmers Ins. Exch., No. 2:14-cv-00250-WBS-AC, 2014 WL 7150264, at *6 (E.D. Cal.
25      Dec. 15, 2014) (“Plaintiffs’ vague response that they made a ‘good faith and
26      reasonable’ inquiry fails to describe their search in a way that enables the court to
27      determine whether or not it was reasonable.”); see also In re Rivera, No. CV 16-4676,
28      2017 WL 5163695, at *3 (C.D. Cal. Apr. 14, 2017) (“A proper written response should
       01071.0047/713450.2                            22
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 23 of 72 Page ID #:359




1       also provide sufficient information for the requesting party, and the court, to be
2       satisfied that the responding party conducted an adequate investigation for responsive
3       materials.”).
4                While Defendants have stated that they have produced all relevant documents and

5      information related to these data points, the February 24, 2021 deposition testimony of

6      Hesperia’s City Manager Nils Bentsen demonstrates that the responses are materially

7      incomplete. While serving as a Sheriff’s Department Captain overseeing the Sheriff’s

8      Department’s Hesperia Station, Mr. Bentsen presented a PowerPoint (produced by

9      Defendants on June 26, 2020) to the City Council, providing three data points

10     purportedly linking crime to rental properties that justified the Program: calls for service,

11     homicides, and multiple response forms (i.e., a form issued to individuals who are the

12     subject of repeated police calls that can lead to administrative penalties). Nickell Decl.

13     ¶14; see also id. Ex. 24 (copy of PowerPoint presentation). Mr. Bentsen testified that

14     there were approximately four individuals from a “crime analysis” office within the

15     Sheriff’s Department who helped prepare the data. Id. ¶15; id. Ex. 25 (excerpts from

16     deposition transcript). Mr. Bentsen testified that he could not recall their names, but that

17     any of the “clerical staff” working at that time could have been involved. Id. ¶15; id. Ex.

18     25.

19               However, Defendants failed to disclose any “crime analysis” personnel or any

20     other individual who assisted with preparing the data supporting the Crime Free

21     Ordinance in response to Interrogatory No. 4, which plainly asks for the identity of such

22     individuals. Further, Defendants failed to produce any documents showing data,

23     summary, or analysis related to the three data points that Mr. Bentsen used to support the

24     enactment of the Crime Free Ordinance, beyond three Excel files that appear to have

25     been scrubbed of their formulas. Images of the content in these Excel files are below:

26
27
28
       01071.0047/713450.2                           23
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 24 of 72 Page ID #:360




1
2
3
4
5
6
7
8
9
10     Id. ¶16. It defies logic that at least four people were involved in preparing these data
11     points—including at least one of which was based on statistical sampling, and two
12     rounded from their actual numbers, according to Mr. Bentsen’s testimony—and no
13     documents exist regarding this data analysis or conclusions beyond three Excel files
14     including nothing but a few cells containing the ultimate, conclusory counts or
15     percentages. Thus, in addition to ordering Defendants to search for and produce all
16     requested documents and information, the Court should require Defendants to describe
17     with specificity their searches. This would enable the Court and the United States to
18     ascertain whether the searches were conducted with due diligence, particularly in light of
19     deposition testimony indicating they were materially incomplete.
20                           b.    Defendants’ Boilerplate Objections are Legally Insufficient.
21               Defendants’ June 26, 2020 responses to the United States’ April 23, 2020 requests
22     for production—and their supplemental responses provided on November 13, 2020 (the
23     City) and December 11, 2020 (the County and Sheriff’s Department)—include
24     boilerplate objections in response to every request for production. Nickell Decl. Exs. 9–
25     1310. Defendants refused to withdraw these objections despite the Federal Rules’ clear
26     instructions and the United States’ raising these deficiencies in Local Rule 37-1
27     deficiency letters and multiple meet-and-confer calls. See id. ¶12; id. Exs. 20–23
28     (letters); see also Fed. R. Civ. P. 33(b)(4) (“[t]he grounds for objecting to an
       01071.0047/713450.2                           24
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 25 of 72 Page ID #:361




1      interrogatory must be stated with specificity”); Fed. R. Civ. P. 34(b)(2)(B) (requiring a
2      responding party to “state with specificity the grounds for objecting to the request,
3      including the reasons”).
4                Defendants’ repeated and persistent use of such unsupported boilerplate objections
5      is improper. See U.S. ex rel. O’Connell v. Chapman Univ., 245 F.R.D. 646, 649 (C.D.
6      Cal. 2007) (“objections [that] are general or boilerplate objections . . . are not proper
7      objections”); A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal.
8      2006) (stating that “general or boilerplate objections”—including “broad relevancy
9      objections, objections of ‘overly burdensome and harassing,’ ‘assumes facts not in
10     evidence,’ privacy, and attorney-client privilege/work product protection”—“are
11     improper—especially when a party fails to submit any evidentiary declarations
12     supporting such objections”); cf. Travelers Indem. Co. v. Goldman, No.
13     819CV01036PSGJDEX, 2020 WL 5372108, at *4 (C.D. Cal. May 8, 2020) (overruling
14     boilerplate objections that were not specifically supported in discovery responses, and
15     finding the failure to support them “suggest[ed] that those objections may not have been
16     asserted for a proper purpose, but were instead interposed to delay”).
17               Besides being boilerplate and unsupported, Defendants’ objections to these
18     requests are also inapposite. The County2 (but not the City) objected to RFP 34, asserting
19     it was “not reasonably calculated to lead to admissible evidence.” This is not the current
20     standard. As amended in 2015, Federal Rule of Civil Procedure 26 states that the parties
21     “may obtain discovery regarding any nonprivileged matter that is relevant to any
22     party’s claim or defense and proportional to the needs of the case,” and explicitly
23     states that “[i]nformation within this scope of discovery need not be admissible in
24     evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1) (emphasis added). Accordingly,
25     Defendants’ boilerplate objection—which refers to a standard that was replaced in
26     2
         As a general matter, the Sheriff’s Department’s responses, including objections,
27     incorporate the County’s. Therefore, although the Sheriff’s Department did not
       specifically make this objection or others, the United States assumes that its objections
28     are the same as the County’s unless noted otherwise.
       01071.0047/713450.2                           25
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 26 of 72 Page ID #:362




1      2015—is outdated and improper. See Fed. R. Civ. P. 26 advisory committee’s note to
2      2015 amendment; Smith v. Premiere Valet Servs., Inc., No. 2:19-cv-09888-CJC-MAA,
3      2020 WL 7034346, at *9 (C.D. Cal. Aug. 4, 2020) (“[T]hat is not the standard in federal
4      court.”).
5                Defendants also objected that the information sought by RFP No. 34 was
6      “overbroad and disproportionate” to the needs of the case. However, Defendants have
7      nowhere provided any support for these objections either; that, too, is insufficient and
8      improper. See Fed. R. Civ. P. 34(b)(2)(B) (requiring that objections must “state with
9      specificity the grounds for objecting to the request, including the reasons”); Fed. R. Civ.
10     P. 26(b); Fed. R. Civ. P. 26 advisory committee’s note to 2015 amendment (“Nor is the
11     [2015] change [to the Rule] intended to permit the opposing party to refuse discovery
12     simply by making a boilerplate objection that it is not proportional.”); see also Polaris
13     Innovations Ltd. v. Kingston Tech. Co., Inc., No. CV-16-300, 2017 WL 3275615, at *6–
14     7 (C.D. Cal. Feb. 14, 2017) (“[Defendant’s] assertion of undue burden and lack of
15     proportionality, without more, are insufficient under FRCP 26.”).
16               Regardless, the information sought by RFP No. 34 is plainly relevant and
17     proportionate to the needs of this case and is not overbroad. RFP No. 34 seeks the “data,
18     information, and analyses, relating to Nils Bentsen’s recommendation that the City adopt
19     a crime free rental housing program, including analyses and reports created to assess the
20     need for the crime free rental housing program, the data and documents used to generate
21     such analyses and reports, notes and workpapers (including drafts and markups), and
22     communications about the recommendation and its basis.” The requested information is
23     plainly relevant to Defendants’ purported crime-reduction rationale for the Program, and
24     critical to assess whether it was pretextual. Therefore, the requested information is
25     relevant to the defense that the Program served a legitimate purpose and to Defendants’
26     intent in enacting the Program.
27               As to the unexplained claim of overbreadth, RFP No. 34 goes no farther than
28     seeking information related to Mr. Bentsen’s recommendation for adoption of the
       01071.0047/713450.2                           26
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 27 of 72 Page ID #:363




1      Program. Material issues in this Fair Housing Act and Title VI case are whether
2      Defendants enacted and enforced that Program with discriminatory intent or based on a
3      pretextual crime reduction rationale. Thus, the request is not overbroad. And as noted
4      above, Defendants offer no facts supporting a claim that any burden or expense of
5      producing such materially relevant information outweighs its likely benefit to the case,
6      and thus lacks proportionality to the needs of the case. See Fed. R. Civ. P. 26(b).
7      Therefore, Defendants’ objections based on overbreadth and proportionality fail.
8                Defendants also objected to several of the requests on the grounds that they
9      purportedly “lack[] foundation and assume[] disputed facts,” including RFP No. 30 (the
10     County), 34 (the City and County), and Interrogatory No. 4 (the City and Sheriff’s
11     Department). The City and Sheriff’s Department also objected to Interrogatory No. 4 on
12     the grounds that the phrase “relating to your decision to develop the crime free rental
13     housing program and enact the 2015 Ordinance” was purportedly “vague and
14     ambiguous.” However, Defendants have provided no information to support these
15     objections. Defendants are required to construe the discovery requests reasonably and
16     cannot “conjure up ambiguity where there is none.” Gibson Brands Inc. v. John Hornby
17     Skewes & Co., Case No. CV 14-0609 DDP (SS), 2015 WL 12681376, at *2 (C.D. Cal.
18     July 20, 2015) (internal quotations omitted); see also Heller v. City of Dallas, 303 F.R.D.
19     466, 488 (N.D. Tex. 2014) (“the responding party, to comply with the Federal Rules,
20     must, if possible, explain its understanding of the allegedly vague and ambiguous terms
21     or phrases and explicitly state that its answer is based on that understanding”).
22               Considering each request individually: RFP No. 30 does not assume any facts. It
23     simply seeks documents relating to the design and enactment of the ordinance that gave
24     rise to the Program in 2015. The same is true for RFP No. 34, which seeks data related to
25     Mr. Bentsen’s recommendation that the City adopt the Program. Interrogatory No. 4
26     likewise seeks information about the data and sources considered and the persons
27     involved in adopting the Program. Therefore, none of these requests lacks foundation or
28     assumes facts. Furthermore, there is nothing unclear or ambiguous about the phrase
       01071.0047/713450.2                           27
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 28 of 72 Page ID #:364




1      “relating to your decision to develop the crime free rental housing program and enact the
2      2015 Ordinance” from Interrogatory No. 4. The meaning is clear: the United States seeks
3      the data and information Defendants drew on when deciding to adopt the Program.
4      Defendants thus have not detailed how these discovery requests lack foundation or are
5      vague and ambiguous; such conclusory objections are not sufficiently specific to
6      demonstrate why the requests are objectionable. See Fed. R. Civ. P. 33(b)(4) (“The
7      grounds for objecting to an interrogatory must be stated with specificity.”); Fed. R. Civ.
8      P. 34(b)(2)(B) (stating response must “state with specificity the grounds for objecting to
9      the request, including the reasons”); Garber, 234 F.R.D. at 188 (noting that general or
10     boilerplate objections must be supported); Ramirez v. County of Los Angeles, 231 F.R.D.
11     407, 409 (C.D. Cal. 2005) (rejecting boilerplate objections as “too general to merit
12     consideration” and deeming them waived).
13               Furthermore, Defendants object that RFP Nos. 30 and 34 and Interrogatory No. 4
14     are all compound. Defendants provided no support for this boilerplate objection for any
15     of these three requests, nor for asserting that “compound” is an appropriate basis for the
16     two requests for production. There is no limit on the number of requests for production a
17     party can promulgate, and Defendants have not shown that any part of RFP Nos. 30 or
18     34 would be cumulative or duplicative by reference to documents already produced or
19     searches already performed, so the objection does not withstand scrutiny.
20               Interrogatory No. 4 is also not compound because it does not contain multiple,
21     discrete subparts. It simply seeks the facts relating to the decision to develop the
22     Program, including the data, information, and sources consulted in making the decision,
23     the persons involved in gathering or analyzing them, and the persons who made the
24     decision. By describing the types of facts the interrogatory seeks, the interrogatory
25     provides illustrative examples to clarify the scope of the request or specify the type of
26     information requested. Therefore, this descriptive information is “logically or factually
27     subsumed within and necessarily related to the primary question” and so “counted as one
28     interrogatory” and not compound. MCC Controls v. Hal Hays Constr., No.
       01071.0047/713450.2                           28
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 29 of 72 Page ID #:365




1      EDCV191655ABKKX, 2020 WL 6034321, at *4 (C.D. Cal. July 23, 2020) (quoting
2      Trevino v. ACB Am., Inc., 232 F.R.D. 612, 614 (N.D. Cal. 2006)); see also Stamps.Com,
3      Inc. v. Endicia, Inc., PSI Sys. Inc., No. CV 06-7499ODWCTX, 2009 WL 2576371, at *3
4      (C.D. Cal. May 21, 2009) (finding that “requests for facts, persons with knowledge of
5      those facts and documents containing those facts should be considered one interrogatory
6      because they are subsumed within the primary question of facts supporting” particular
7      contentions by a party).
8                Because Defendants’ unsupported boilerplate objections to RFP Nos. 30 and 34
9      and Interrogatory No. 4 all fail, they cannot be used to shield responsive information
10     from disclosure.
11                            c.    Defendants’ Boilerplate Claims of Privilege are
12                                  Unsupported and Inapposite.
13               Defendants asserted boilerplate, unsupported claims of attorney-client, work
14     product, and deliberative process privilege as objections to RFP Nos. 30 and 34 and
15     Interrogatory No. 4.
16               First, the information sought by each of the three requests is not protected by the
17     attorney-client privilege or work product doctrine. Courts construe the attorney-client
18     privilege narrowly to protect only communications between attorneys and their clients
19     made in confidence for the purpose of obtaining legal advice. See In re Pac. Pictures
20     Corp., 679 F.3d 1121, 1126 (9th Cir. 2012); United States v. Ruehle, 583 F.3d 600, 607
21     (9th Cir. 2009). With respect to Interrogatory No. 4, which specifically requests facts,
22     there is no reason the privileges would shield from discovery the facts, including data,
23     that Defendants considered during the process of developing and enacting the Program.
24     An interrogatory’s request for facts does not implicate communications to and from
25     attorneys made in confidence for the purpose of obtaining legal advice, as is required for
26     the attorney-client privilege. Nor would the privilege shield any document other than a
27     confidential communication between attorney and client meeting the above definition.
28     But Defendants have offered no explanation beyond a boilerplate assertion of the
       01071.0047/713450.2                             29
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 30 of 72 Page ID #:366




1      privilege to explain why the documents and information sought in these requests fall
2      within the privilege. Because Defendants have failed to provide a sufficient basis to
3      claim the attorney-client privilege as to any document or information sought in RFP Nos.
4      30 and 34 and Interrogatory No. 4, the Court should compel Defendants to produce
5      them.
6                Similarly, the work-product doctrine would not apply here because documents and
7      information responsive to these requests—i.e. data, sources of information, and facts
8      predating the enactment of the Program in November 2015—would not have been
9      prepared in anticipation of litigation. See Fed. R. Civ. P. 26(b)(3); In re Grand Jury
10     Subpoena (Mark Torf/Torf Envtl. Mgmt.), 357 F.3d 900, 907 (9th Cir. 2004) (holding
11     that, “to qualify for protection against discovery under [Rule 26(b)(3)], documents must
12     have two characteristics: (1) they must be prepared in anticipation of litigation or for
13     trial, and (2) they must be prepared ‘by or for another party or by or for that other party’s
14     representative.”) (citing In re Cal. Pub. Utils. Comm’n, 892 F.2d 778, 780–81 (9th Cir.
15     1989) (internal quotations omitted)). As with the attorney-client privilege, Defendants
16     merely claim a boilerplate work product privilege without attempting to describe how
17     the documents and information meet these elements. As noted, the documents and
18     information the United States seeks could not have been prepared in anticipation of
19     litigation or trial. Thus, Defendants’ work product privilege claims fail and the Court
20     should compel the requested production.
21               Defendants also object to all three requests based on the deliberative process
22     privilege yet fail to offer a basis to support it or show that it applies. For the deliberative
23     process privilege to apply, Defendants must show as a threshold matter that the
24     documents in question are pre-decisional and deliberative. See Nat’l Wildlife Fed’n v.
25     U.S. Forest Serv., 861 F.2d 1114, 1117 (9th Cir. 1988). Defendants have failed to offer
26     any support for either element for the items they listed on their privilege log as protected
27     by the deliberative process privilege. Nickell Decl. ¶23; id. Exs. 28–30 (currently
28     operative privilege logs). Thus, their attempt to claim the privilege fails.
       01071.0047/713450.2                            30
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 31 of 72 Page ID #:367




1                But even if they had met their initial burden, they could not invoke the privilege to
2      shield information responsive to these requests. For the deliberative process privilege to
3      apply, Defendants must show that the disclosure would not only hamper the deliberative
4      process, but also that the public interest in nondisclosure clearly outweighs the public
5      interest in disclosure. See Citizens for Open Gov’t v. City of Lodi, 205 Cal. App. 4th 296,
6      306–07 (2012) (noting that the burden is on the entity claiming the privilege to make this
7      comparative showing, and finding that general assertion that disclosure would hamper
8      candid dialogue is insufficient); see also Golden Door Props., LLC v. Superior Ct. of
9      San Diego Cty., 52 Cal. App. 5th 837 (2020), as modified on denial of reh’g (Aug. 25,
10     2020) (finding that public agency’s general invocation of a “chilling effect” on “back
11     and forth exchanges” between consultants and staff was inadequate where the agency
12     failed to provide specific explanations for the 1,900 documents at issue).
13               Furthermore, where the deliberative process itself is at issue—as it is here, where
14     the United States has alleged the Program was enacted with discriminatory intent—then
15     the public interest weighs in favor of disclosure. See Gray v. Bd. of Higher Educ., 692
16     F.2d 901, 906 (2d Cir. 1982); Singer Sewing Mach. Co. v. NLRB, 329 F.2d 200, 208 (4th
17     Cir. 1964); Dominion Cogen, D.C., Inc. v. District of Columbia, 878 F. Supp. 258, 268
18     (D.D.C. 1995); Dep’t of Econ. Dev. v. Arthur Andersen & Co., 139 F.R.D. 295, 299
19     (S.D.N.Y. 1991); United States v. AT&T, 524 F. Supp. 1381, 1386 n.14 (D.D.C. 1981);
20     United States v. Proctor & Gamble Co., 25 F.R.D. 485, 490 (D.N.J. 1960).
21               And even if the privilege applied, it would be qualified and would yield to factors
22     weighing in favor of disclosure. See F.T.C. v. Warner Comm’ns Inc., 742 F.2d 1156,
23     1161 (9th Cir. 1984) (setting forth for factors assessed to determine if the deliberative
24     process privilege is overcome: “1) the relevance of the evidence; 2) the availability of
25     other evidence; 3) the government’s role in the litigation; and 4) the extent to which
26     disclosure would hinder frank and independent discussion regarding complicated
27     policies and decisions.”).
28               The information requested is plainly relevant because it concerns Defendants’
       01071.0047/713450.2                             31
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 32 of 72 Page ID #:368




1      intent and rationale for adopting the Program. See id.; see also Valley Surgical Ctr. v.
2      County of Los Angeles, No. CV132265DDPAGRX, 2017 WL 10574239, at *4 (C.D.
3      Cal. Sept. 22, 2017) (finding disclosure is favored if evidence of intent or motive is
4      relevant and unavailable elsewhere), appeal filed, No. 20-55744 (9th Cir. July 23, 2020).
5      Such information concerning Defendants’ intent is extremely unlikely to be available
6      elsewhere, see Valley Surgical Ctr., No. CV132265DDPAGRX, 2017 WL 10574239, at
7      *4, which weighs in favor of disclosure.
8                In addition, disclosure is favored because the City—which enacted the Program—
9      is a municipal entity whose deliberations are at issue in this action. See id. (disclosure
10     favored if the relevant deliberations were by “a party to the litigation, [this] weighs in
11     favor of disclosure”). Any concerns Defendants might have about potential chilling
12     effects are negated by the power of public scrutiny to encourage rather than discourage
13     honest internal communications. See id.
14               And because this is a civil rights action, the Defendants’ interest in shielding
15     communications carries less weight here than the interest in public scrutiny. See N.
16     Pacifica, LLC, 274 F. Supp. 2d at 1123 (“‘privileges designed to shield [municipalities]
17     from public scrutiny must yield to the overriding public policies expressed in the civil
18     rights laws.’” (quoting Grossman v. Schwarz, 125 F.R.D. 376, 381 (S.D.N.Y. 1989))); cf.
19     Noble v. City of Fresno, No. 116CV01690DADBAM, 2018 WL 1381945, at *7 (E.D.
20     Cal. Mar. 19, 2018) (holding the “deliberative process privilege is inappropriate for use
21     in civil rights cases against police departments”) (internal quotations omitted); see also
22     Dominion Cogen, D.C., Inc., 878 F. Supp. at 268; Arthur Andersen & Co., 139 F.R.D. at
23     299; AT&T, 524 F. Supp. at 1386 n.14; Proctor & Gamble Co., 25 F.R.D. at 490–91 ; cf.
24     Rutherford v. PaloVerde Health Care Dist., No. EDCV131247JAKSPX, 2014 WL
25     12637191, at *4 (C.D. Cal. Oct. 28, 2014) (discussions that occur during closed sessions
26     of decision-making bodies are not automatically protected).
27               Since the Warner Communications Inc. factors plainly favor disclosure,
28     Defendants cannot use the privilege to shield responsive information about their conduct
       01071.0047/713450.2                             32
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 33 of 72 Page ID #:369




1      that forms the basis for the claims and defenses in this case, especially since they have
2      provided no specific basis for doing so. Therefore, disclosure is plainly favored here and
3      the Court should compel Defendants to produce the requested documents and
4      information.
5                Defendants also invoke the joint defense privilege as an objection to RFP No. 34,
6      once again without support. Such use of the joint defense privilege is also inappropriate.
7      The joint defense privilege applies only to communications made as part of a joint
8      defense effort, and only if they are designed to further the effort and the privilege has not
9      been waived. See Bryant v. Mattel, Inc., 573 F. Supp. 2d 1254, 1275 (C.D. Cal. 2007).
10     The information sought by this request concerns the creation of the Program, which was
11     at least six months before the HUD investigation began and years before this case was
12     filed. Therefore, at that time, there was no joint defense effort that the City and Sheriff’s
13     Department were then undertaking that would trigger the joint defense privilege.
14               Finally, Defendants assert that the documents sought by RFP Nos. 30 and 34 are
15     protected by purported “constitutional rights to privacy afforded by the United States and
16     California Constitutions.” This assertion—which is completely unsupported by any
17     facts—fails just like the others. The Stipulated Protective Order in this case specifically
18     provides for the protection of confidential or sensitive information. See Nickell Decl.
19     ¶26; id. Ex. 31, ECF No. 23; Curtin, No. SA-CV-16591, 2017 WL 5593025, at *5 (C.D.
20     Cal. Mar. 13, 2017) (“[T]he protective order previously issued in this case strikes the
21     appropriate balance between the need for the information and the privacy interests of
22     defendant or third parties. Defendant’s objections based on privacy concerns are
23     overruled.”); Ragge v. MCA/Universal Studios, 165 F.R.D. 601, 604 (C.D. Cal. 1995)
24     (ordering defendants to produce responsive documents containing sensitive or personal
25     information using the procedures set out in the protective order entered in the case).
26     Therefore, to the extent Defendants have concerns about the sensitivity of information in
27     certain documents, they should produce them in accordance with the parties’ Stipulated
28
       01071.0047/713450.2                           33
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 34 of 72 Page ID #:370




1      Protective Order rather than withhold them on purported privilege grounds.3
2                Even if there were no Stipulated Protective Order, under federal law, privacy
3      interests “must be evaluated against the backdrop of the strong public interest in
4      uncovering civil rights violations.” Keith H., 228 F.R.D. at 657 (quoting Soto v. City of
5      Concord, 162 F.R.D. 603, 617 (N.D. Cal. 1995). In balancing these interests, “great
6      weight . . . is afforded to federal civil rights laws.” Soto, 162 F.R.D. at 617.
7                In sum, Defendants appear likely (based upon the testimony of the City Manager,
8      who used to be the Sheriff’s Department captain at the Sheriff’s Hesperia station) to
9      have additional, non-privileged information responsive to the United States’ legitimate
10     discovery requests concerning the design and enactment of the Program. Thus, the Court
11     should compel them to provide it. Specifically, the Court should compel Defendants to
12     produce the identities of all staff who assisted with the analysis and preparation of the
13     data points Mr. Bentsen presented to the City Council, as well as all notes,
14     correspondence, data analyses, reports, and other similar documents created or reviewed
15     by such individuals in connection with these data points. In addition to producing the
16     responsive information, the Court should require Defendants to describe with specificity
17     the steps taken to search for responsive documents and information, so that the Court
18     may assess the thoroughness of those searches.
19
20     3
         This purported privilege appears in neither the City’s nor the County’s privilege logs.
21     But even if it had appeared in the logs, it would have been inapposite. To the extent the
       privilege relies on the California Constitution, the objection fails because federal law
22     controls in this case. See Curtin v. County of Orange, No. SA-CV-16591, 2017 WL
       5593025, at *2 (C.D. Cal. Mar. 13, 2017) (“for a federal civil rights case, federal law
23     controls the issues of privilege and privacy rights”); Keith H. v. Long Beach Unified Sch.
       Dist., 228 F.R.D. 652, 657 (C.D. Cal. 2005) (“[D]efendants primarily object to plaintiff's
24     document requests by claiming third party privacy rights under the California
       Constitution, California statutes and California law. However, such reliance is misplaced
25     since plaintiff’s claims are under federal law and, as discussed above, federal common
       law privileges apply.”). Therefore, the citation to the California state constitution is
26     inapposite. Defendants’ only other citation—to Griswold v. State of Connecticut (1965)
       381 U.S. 479, 484—is likewise inapplicable. The United States does not dispute the
27     existence of privacy rights. Rather, its position is that any such privacy interests are
       adequately secured here by the Stipulated Protective Order and must be considered in
28     light of the public interest in disclosure in civil rights matters, as discussed below.
       01071.0047/713450.2                            34
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 35 of 72 Page ID #:371




1                            3.   Defendants’ Position
2                                 a.   Request for Production No. 30
3                The USA’s RFP No. 30 seeks documents “relating to the design and enactment
4      of the 2015 Ordinance” to which Defendants have produced all responsive documents
5      (this RFP was separately propounded on all Defendants). As the enacting agency,
6      Defendant, City of Hesperia agreed to produce “copies of all non-privileged responsive
7      documents in its possession.” There is no mention or definition of “Crime-Related
8      Data Points” for this particular request. In response to RFP No. 30 the following
9      documents have already been produced as part of Defendants’ joint initial disclosures
10     which consisted of 1,591 documents. Particularly, Defendants produced DEF000639-
11     00647, DEF00677-00684, DEF000711-713, DEF000778-785, DEF000857-00881,
12     DEF01449-1460, DEF01542-001591. These records will be attached to the La Decl.
13     This production includes staff reports created by Nils Bentsen related to the adoption of
14     the Crime Free Rental Housing Ordinance, draft and final minutes for Hesperia city
15     council meetings in which the ordinance was discussed, materials (e.g. PowerPoint
16     presentations) presented during the council meetings. Defendants have also produced all
17     City Council items and video recordings of the City Council meetings, and third party
18     correspondence received related to the City’s enactment of the program (e.g.
19     CITY00001-43; CITY000266-324; Defendants have also produced all known email
20     communications responsive to this request. For example, emails and communications
21     related to or even merely mentioning the crime free program have already been produced
22     or were otherwise already part of HUD’s document production to Plaintiff and within
23     Plaintiff’s possession. This includes early communications related to the enactment of
24     the program (e.g. DEF00933-934; DEF00976-1007).
25                                b.   Request for Production No. 34
26               Similarly, RFP No. 34 as propounded on all Defendants seeks “[a]ll documents,
27     including data, information, and analyses, relating to Nils Bentsen’s recommendation
28     that the City adopt a crime free rental housing program, the data and documents used to
       01071.0047/713450.2                               35
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 36 of 72 Page ID #:372




1      generate such analyses and reports, notes and workpapers (including drafts and
2      markups), and communications about the recommendation and its basis.
3                Again, despite objections so as not to constitute a waiver, Defendants have
4      produced all known non-privileged materials within their possession or control
5      responsive to this request. This includes all documents produced in response to RFP No.
6      30 as well as emails from Nils Bentsen and staff reports which include data, information
7      and analyses. For example, a produced staff report dated September 16, 2014 includes
8      analyses that out of 1050 properties that have received disturbance response, 530 were
9      rentals and of the 530, 114 have more than one response. Defendants have also produced
10     all PowerPoint presentations that also include data, information and analyses. It should
11     be noted that in response to other RFPs, Defendants have also produced data
12     related to arrests, various crimes from 2014-2019 as well as the Sheriff’s annual
13     crime reports, 2017-2019 homicide detail statistical comparison, workload statistics
14     from 2009-2019 related to call volume, dispatched, bookings etc. Therefore,
15     Plaintiff’s contention that Defendants failed to produce any documents showing
16     data, summary, or analysis is simply not true and it is unclear what additional data
17     points Plaintiff seeks, hence giving credit to Defendants’ objection that the request
18     may be too broadly construed. To the extent that additional data exists in light of Mr.
19     Bentsen’s deposition testimony, USA has failed to meet and confer with Defendants
20     related to what specific additional documentation they seek or believe has been
21     withheld. For example, Plaintiff seeks additional information related to the content
22     of excel files identified above, however, Defendants have not been made aware of
23     such specific issues prior to this Joint Stipulation. The USA’s unsupported allegation
24     that Defendants have scrubbed the excel documents of their contents is also unfounded
25     and without merit.
26                           c.     Interrogatories No. 4
27               The USA’s request that Defendants be compelled to produce the identity of staff
28     that Mr. Bentsen mentioned during his deposition is premature. Defendants are not
       01071.0047/713450.2                            36
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 37 of 72 Page ID #:373




1      refusing to provide this information and were not aware of this issue until well after Mr.
2      Bentsen’s deposition per an email communication of Matthew Nickell on April 7, 2021.
3                The USA asked the City to “state all facts relating to your decision to develop the
4      crime free rental housing program and enact the 2015 Ordinance, including but not
5      limited to identifying all data, information, and sources compiled, analyzed, and
6      considered in making that decision, all persons involved in identifying and compiling
7      data or information or performing the analyses to that decision, and all persons
8      responsible for making that decision.” This is one of the many examples of the USA’s
9      compound and overbroad discovery requests. In any event, the City responded in full
10     and provided the information sought in this interrogatory. Again, prior to Mr. Bentsen’s
11     deposition, the USA did not meet and confer with respect to this issue. Defendants are
12     not refusing to provide this information to the extent that it exists, despite the fact that
13     this matter was never properly met and conferred on consistent with FRCP 37.
14               Plaintiff also asked the Sheriff’s Department to “state all facts relating to your
15     suggestion or recommendation that the City of Hesperia develop the crime free rental
16     housing program and enact the 2015 Ordinance, including but not limited to identifying
17     all data, information, and sources compiled, analyzed.” The Sheriff’s Department
18     responded with information known to it and further referred Plaintiff to multiple
19     documents as permitted by FRCP 33(d).
20                            d.     Defendants objections are not boilerplate.
21               As set forth in the La Decl. and the attached email communications, the parties
22     met and conferred about both parties’ objections and the preservation of objections.
23     Defendants pointed out that the objections asserted are not boilerplate and were asserted
24     so as to avoid any waiver pursuant to Rule 33(b)(4) – just as the USA did in its
25     responses. During the meet and confer, the USA indicated that their concern was an
26     assurance that Defendants were not withholding documents based on the objections. In
27     good faith, Defendants agreed to go through each of the disputed discovery items and
28     respond whether any documents were being withheld. Defendants did not withhold any
       01071.0047/713450.2                             37
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 38 of 72 Page ID #:374




1      documents, other than those in the privilege log, which was communicated to the USA.
2      There was no further communication from the USA with regard to this issue until this
3      Stipulation. The USA’s use of the “boilerplate objections” as justification for the motion
4      to compel is without merit.
5                In any event, there was no withholding of discovery despite the objections –
6      which were necessary given the USA’s broad propounded discovery. That includes
7      objections based on “[t]he attorney-client privilege protects confidential disclosures
8      made by a client to an attorney in order to obtain legal advice, ... as well as an attorney's
9      advice in response to such disclosures. [citations]” United States v. Ruehle, 583 F.3d
10     600, 607 (9th Cir. 2009); Upjohn Co. v. United States, 449 U.S. 383, 389 (1981). This
11     includes privileges asserted on deliberative process which protects documents that are
12     “predecisional” or “antecedent to the adoption of agency policy.” Nat'l Wildlife Fed'n v.
13     U.S. Forest Serv., 861 F.2d 1114, 1117 (9th Cir. 1988).
14               The only documents that were withheld have been identified in the City of
15     Hesperia’s produced privilege logs. The County and Sheriff’s Department have not
16     located nor withheld documents responsive to any of the aforementioned requests
17     based on any privilege. Further, all staff reports (even drafts) have been produced. As
18     Defendants explained to the USA, the objections as phrased were asserted in an
19     abundance of caution to protect against any inadvertent waiver of the same should
20     additional documents be later identified: e.g. “insofar as the Interrogatory seeks
21     information protected by the attorney-client privilege” and “insofar as the Request seeks
22     documents protected by the attorney-client privilege and/or work-product privilege, the
23     records are privileged.”
24               Given the USA’s overbroad and compound discovery requests, in addition to the
25     amount of documents in this case, Defendants could not waive their objections and
26     privileges. The USA falsely accuses Defendants of withholding responsive information
27     and documents based on Defendants’ objections.
28
       01071.0047/713450.2                           38
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 39 of 72 Page ID #:375




1                                 e.     Defendants are not required to describe their search.
2                The USA’s contention that Defendants are required to describe their search lacks
3      merit and misstates FRCP 34 and applicable case law – and shows the USA’s general
4      self-serving belief that it is entitled to more than normal litigants. The case law cited by
5      the USA only applies to situations in which no documents have been produced,
6      which is not the case here: (“[i]n responding to discovery requests, a reasonable inquiry
7      must be made, and if no responsive documents or tangible things exist, the responding
8      party should so state with sufficient specificity to allow the Court to determine whether
9      the party made a reasonable inquiry and exercised due diligence.” In re Rivera, No. CV
10     16-4676 JAK (SSX), 2017 WL 5163695, at *3 (C.D. Cal. Apr. 14, 2017), Jackson v.
11     Farmers Ins. Exch., No. 2:14-CV-00250-WBS-AC, 2014 WL 7150264, at *6 (E.D. Cal.
12     Dec. 15, 2014) (“[i]f no responsive documents or tangible things exist, the responding
13     party must describe its search with sufficient specificity to allow the court to determine
14     whether the party made a reasonable inquiry and exercised due diligence.”)
15               B.          The County and Sheriff’s Department Have Failed to Provide Relevant
16                           Police Activity and Residential Property Data, and Information about
17                           the Systems in Which Such Data Is Stored
18               United States’ Position
19               The United States’ April 23, 2020 requests for production sought several
20     categories of police activity and residential property data relating to the incidence and
21     location of various categories of criminal activity in Hesperia, including at residential
22     rental properties and other locations. Specifically, the requests seek information about
23     police activity and residential property data in the possession, custody, or control of the
24     Sheriff’s Department and/or the County, including calls for service (RFP No. 11),
25     citations and summonses (RFP No. 12), arrest and incident reports (RFP No. 13),
26     homicide records (RFP No. 14), documents reflecting whether residential properties are
27     owner-occupied or rentals (RFP No. 15), and documents tracking alleged criminal
28     activity, nuisances, calls for service, and other Sheriff’s Department activity by property
       01071.0047/713450.2                               39
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 40 of 72 Page ID #:376




1      address (RFP No. 16). See Nickell Decl. ¶6; id. Exs. 6–8 (RFP Nos. 11–16). Defendants
2      provided supplemental responses in November (the City) and December (the County and
3      Sheriff’s Department), and additional responsive documents between November and
4      February (the County and Sheriff’s Department) and in April (the City). Id. ¶8; id. Exs.
5      12–13.
6                Defendants’ Position
7                The County and Sheriff’s Department (collectively “County”) have produced all
8      data sheets created in connection with the Crime Free Program that includes the
9      identification of rental properties, their addresses, documents related to calls for service
10     at rental properties, documentation used to track criminal activity at rental property, as
11     well as statistical information related to arrests and homicides.
12               The USA unreasonably seeks production of entire databases that the County
13     accesses containing any information related to criminal activity and arrests in the City of
14     Hesperia, and/or a compilation, creation, or extraction of documents to reflect the
15     multiple data points that the USA seeks related to each request. These overbroad and
16     vague requests are extremely burdensome and require not only discovery outside of
17     Defendants’ control, e.g., database information controlled by the state of California and
18     not the County or the City of Hesperia, but the unauthorized disclosure of arrestee
19     information prohibited by California law. Article I, section 1 of the California
20     Constitution establishes the right of privacy, which protects arrestees from unauthorized
21     disclosure of their criminal history and California courts have repeatedly recognized that
22     release of arrest records or dissemination of information about arrests implicates the
23     right to privacy of the arrestees. See Kilgore v. Younger 30 Cal.3d 770, 794 (1982);
24     Loder v. Municipal Court, 17 Cal.3d 859, 864 (1976); Hooper v. Deukmejian (1981) 122
25     Cal.App.3d 987, 1015. (1981).
26               Furthermore, the USA’s requests are impermissibly overbroad, burdensome and
27     seeks the creation of documents that do not exist. Notwithstanding, Defendants have
28     exchanged in excess of 35,000 documents (not including the initial set of documents
       01071.0047/713450.2                          40
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 41 of 72 Page ID #:377




1      turned over to HUD as part of the initial investigation), yet the USA is unreasonably
2      convinced that Defendants are hiding the “smoking gun” based on privilege. Again, as
3      set forth in the email communications between the parties and as stated in the La Decl.,
4      Defendants are not withholding any non-privileged responsive documents with respect
5      to the Crime Free Ordinance. The USA is not entitled to – and no justification has been
6      proffered – compelling Defendants to provide information that is subject to law
7      enforcement privilege or third party right to privilege.
8                            1.   Applicable Discovery Requests and Responses
9                                 a.   RFP No. 11 to the County
10               Documents and data showing calls for service by the Sheriff at locations in
11     Hesperia including information about the race of the individual(s) involved, the property
12     address, and the parcel number, separately producing or identifying calls for service at
13     (a) residential owner-occupied properties, (b) residential rental properties, (c)
14     nonresidential properties, and (d) no specific property address (e.g., roadways).
15                                b.   The County’s June 26, 2020 Response to RFP No. 11
16               The General Objections are hereby incorporated by reference as if set forth in full
17     herein. Responding Party objects to the extent that this request is overbroad and unduly
18     burdensome as it seeks all calls received by the Sheriff’s Department for an unlimited
19     time period rendering this request beyond the scope and limit of Rule 26(b) and
20     disproportionate to the needs of this case. This request also seeks a compilation of
21     specific data which is not kept within Responding Party’s usual course of business. This
22     request may also require the production of documents that violate a third party’s
23     constitutional rights to privacy afforded by the United States and California
24     Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S.
25     479, 484 [right to privacy is guaranteed by the U.S. Constitution]. This overbroad
26     request also seeks documents subject to the official information privilege, law
27     enforcement privilege, and documentation subject to investigatory files privilege, and
28     official confidential information subject to public interest privileges.
       01071.0047/713450.2                             41
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 42 of 72 Page ID #:378




1                Subject to and without waiving the foregoing objections and pursuant to the scope
2      set forth in Rule 26(b), Responding Party responds as follows: Responding Party will
3      produce copies of documents responsive to this request, but cannot fully comply with
4      such an overbroad and burdensome request. Responding Party reserves the right to
5      supplement its production pursuant to Rule 26(e).
6                            c.     The County’s Dec. 11, 2020 Supplemental Response to RFP
7                                   No. 114
8                Objection. Responding Party objects on the grounds that: (a) the Request seeks
9      documents that are not reasonably calculated to lead to admissible evidence; (b) the
10     Request is compound; (c) the Request is overbroad and disproportionate violating FRCP
11     26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e) insofar as the
12     Request seeks documents protected by the attorney-client privilege and/or the work-
13     product privilege, the records are privileged; and (f) insofar as the discovery violates
14     third parties’ constitutional rights to privacy afforded by the United States and California
15     Constitutions, the records are privileged.
16               Subject to and without waiving the foregoing objection, Responding Party
17     responds as follows: Defendant hereby supplements its production and produces all non-
18     privileged responsive documents in its possession, custody, or control bates stamped
19     COUNTY013302-COUNTY013383 and COUNTY013388-COUNTY013389.
20     Defendant also produces several folders contained in physical file cabinets at the
21     Hesperia Police Station, per the parties’ meet and confer, which are bates stamped
22     COUNTY013390-COUNTY013394.
23                           d.     RFP No. 11 to the Sheriff’s Department
24               Documents and data showing calls for service by the Sheriff at locations in
25     Hesperia including information about the race of the individual(s) involved, the property
26     address, and the parcel number, separately producing or identifying calls for service at
27     4
        The County incorrectly referred to this Request as Request No. 10 in its Supplemental
28     Responses.
       01071.0047/713450.2                            42
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 43 of 72 Page ID #:379




1      (a) residential owner-occupied properties, (b) residential rental properties, (c)
2      nonresidential properties, and (d) no specific property address (e.g., roadways).
3                             e.    The Sheriff’s Department’s June 26, 2020 Response to RFP
4                                   No. 11
5                Because the Sheriff’s Department and County of San Bernardino are essentially
6      the same entity and the requests for production to each entity are identical, to avoid
7      redundancy the Sheriff’s Department refers Propounding Party to the County of San
8      Bernardino’s response to this request, which includes Sheriff Department-specific
9      information, where appropriate.
10                            f.    RFP No. 12 to the County
11               Citations or summonses issued by the Sheriff for criminal violations occurring in
12     Hesperia and/or to residents of Hesperia including information about the race of the
13     individual(s) involved, the property address, and the parcel number, separately producing
14     or identifying those citations or summonses issued to a resident of or for a violation
15     occurring at (a) residential owner-occupied properties, (b) residential rental properties,
16     (c) non-residential properties, and (d) no specific property address (e.g., roadways).
17                            g.    The County’s June 26, 2020 Response to RFP No. 12
18               The General Objections are hereby incorporated by reference as if set forth in full
19     herein. Responding Party objects to the extent that this request is overbroad and unduly
20     burdensome as it seeks all citations and summons issued by the Sheriff’s Department for
21     an unlimited time period rendering this request beyond the scope and limit of Rule 26(b)
22     and disproportionate to the needs of this case. This request also seeks a compilation of
23     specific data which is not kept within Responding Party’s usual course of business. This
24     request may also require the production of documents that violate a third party’s
25     constitutional rights to privacy afforded by the United States and California
26     Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S.
27     479, 484 [right to privacy is guaranteed by the U.S. Constitution]. Responding Party
28     lacks the resources to gather, obtain and provide at least 32 years of citations issued for
       01071.0047/713450.2                            43
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 44 of 72 Page ID #:380




1      all and any criminal violations in Hesperia.
2                Subject to and without waiving the foregoing objections and pursuant to the scope
3      set forth in Rule 26(b), Responding Party responds as follows: Responding Party cannot
4      comply with such an overbroad and burdensome request. Responding Party reserves the
5      right to supplement its production pursuant to Rule 26(e).
6                            h.     The County’s Dec. 11, 2020 Supplemental Response to RFP
7                                   No. 125
8                Objection. Responding Party objects on the grounds that: (a) the Request seeks
9      documents that are not reasonably calculated to lead to admissible evidence; (b) the
10     Request is compound; (c) the Request is overbroad and disproportionate violating FRCP
11     26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e) insofar as the
12     Request seeks documents protected by the attorney-client privilege and/or the work-
13     product privilege, the records are privileged; and (f) insofar as the discovery violates
14     third parties’ constitutional rights to privacy afforded by the United States and California
15     Constitutions, the records are privileged.
16               Subject to and without waiving the foregoing objection, Responding Party
17     responds as follows: Defendant hereby supplements its production and produces all non-
18     privileged responsive documents in its possession, custody, or control bates stamped
19     COUNTY013302-COUNTY013383.
20                           i.     RFP No. 12 to the Sheriff’s Department
21               Citations or summonses issued by the Sheriff for criminal violations occurring in
22     Hesperia and/or to residents of Hesperia including information about the race of the
23     individual(s) involved, the property address, and the parcel number, separately producing
24     or identifying those citations or summonses issued to a resident of or for a violation
25     occurring at (a) residential owner-occupied properties, (b) residential rental properties,
26     (c) non-residential properties, and (d) no specific property address (e.g., roadways).
27     5
        The County incorrectly referred to this Request as Request No. 11 in its Supplemental
28     Responses.
       01071.0047/713450.2                            44
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 45 of 72 Page ID #:381




1                             j.    The Sheriff’s Department’s June 26, 2020 Response to RFP
2                                   No. 12
3                Because the Sheriff’s Department and County of San Bernardino are essentially
4      the same entity and the requests for production to each entity are identical, to avoid
5      redundancy the Sheriff’s Department refers Propounding Party to the County of San
6      Bernardino’s response to this request, which includes Sheriff Department-specific
7      information, where appropriate.
8                             k.    RFP No. 13 to the County
9                Documents and data about arrests—including arrest reports, incident reports,
10     charging statements, probable cause affidavits, audio and video recordings, and other
11     arrest records—occurring in Hesperia and/or arrests of individuals then-residing in
12     Hesperia including information about the race of the individual(s) involved, the property
13     address, and the parcel number, separately producing or identifying those documents
14     relating to arrests occurring at or of individuals residing in (a) residential owner-
15     occupied properties, (b) residential rental properties, (c) non-residential properties, and
16     (d) no specific property address (e.g., roadways).
17                            l.    The County’s June 26, 2020 Response to RFP No. 13
18               The General Objections are hereby incorporated by reference as if set forth in full
19     herein. Responding Party objects to the extent that this request is overbroad and unduly
20     burdensome as it seeks all documentation about arrests for an unlimited time period
21     rendering this voluminous request beyond the scope and limit of Rule 26(b) and
22     disproportionate to the needs of this case. This request also seeks a compilation of
23     specific data which is not kept within Responding Party’s usual course of business. This
24     request may also require the production of documents that violate a third party’s
25     constitutional rights to privacy afforded by the United States and California
26     Constitutions (Cal. Const. Art. 1, § 1; Griswold v. State of Connecticut (1965) 381 U.S.
27     479, 484 [right to privacy is guaranteed by the U.S. Constitution]. This overbroad
28     request also seeks documents subject to the official information privilege, law
       01071.0047/713450.2                            45
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 46 of 72 Page ID #:382




1      enforcement privilege, and documentation subject to investigatory files privilege, and
2      official confidential information subject to public interest privileges. Responding Party
3      lacks the resources to gather, obtain and provide at least 32 years of arrest reports,
4      incident reports, charging statements issued for arrests in Hesperia. Finally, Responding
5      Party objects to the extent that this request seeks documents related to ongoing
6      investigations, which can impair or compromise the investigation.
7                Subject to and without waiving the foregoing objections and pursuant to the scope
8      set forth in Rule 26(b), Responding Party responds as follows: Responding Party cannot
9      comply with such an overbroad and burdensome request. Responding Party reserves the
10     right to supplement its production pursuant to Rule 26(e).
11                           m.     The County’s Dec. 11, 2020 Supplemental Response to RFP
12                                  No. 136
13               Objection. Responding Party objects on the grounds that: (a) the Request seeks
14     documents that are not reasonably calculated to lead to admissible evidence; (b) the
15     Request is compound; (c) the Request is overbroad and disproportionate violating FRCP
16     26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e) insofar as the
17     Request seeks documents protected by the attorney-client privilege and/or the work-
18     product privilege, the records are privileged; and (f) insofar as the discovery violates
19     third parties’ constitutional rights to privacy afforded by the United States and California
20     Constitutions, the records are privileged.
21               Subject to and without waiving the foregoing objection, Responding Party
22     responds as follows: Defendant hereby supplements its production and produces all non-
23     privileged responsive documents in its possession, custody, or control bates stamped
24     COUNTY013302-COUNTY013383.
25                           n.     RFP No. 13 to the Sheriff’s Department
26               Documents and data about arrests—including arrest reports, incident reports,
27     6
        The County incorrectly referred to this Request as Request No. 12 in its Supplemental
28     Responses.
       01071.0047/713450.2                           46
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 47 of 72 Page ID #:383




1      charging statements, probable cause affidavits, audio and video recordings, and other
2      arrest records—occurring in Hesperia and/or arrests of individuals then-residing in
3      Hesperia including information about the race of the individual(s) involved, the property
4      address, and the parcel number, separately producing or identifying those documents
5      relating to arrests occurring at or of individuals residing in (a) residential owner-
6      occupied properties, (b) residential rental properties, (c) non-residential properties, and
7      (d) no specific property address (e.g., roadways).
8                            o.     The Sheriff’s Department’s June 26, 2020 Response to RFP
9                                   No. 13
10               Because the Sheriff’s Department and County of San Bernardino are essentially
11     the same entity and the requests for production to each entity are identical, to avoid
12     redundancy the Sheriff’s Department refers Propounding Party to the County of San
13     Bernardino’s response to this request, which includes Sheriff Department-specific
14     information, where appropriate.
15                           p.     RFP No. 14 to the County
16               Documents and data sufficient to show the date and location of homicides in
17     Hesperia from January 1, 2010 to present, and the home address of alleged perpetrators
18     of those homicides, including the property address(es) and parcel number(s), separately
19     producing or identifying homicides occurring at (a) residential owner-occupied
20     properties, (b) residential rental properties, (c) non-residential properties, and (d) no
21     specific property address (e.g., roadways).
22                           q.     The County’s June 26, 2020 Response to RFP No. 14
23               The General Objections are hereby incorporated by reference as if set forth in
24     full herein. Responding Party objects to the extent that this request is overbroad and
25     unduly burdensome because it seeks a compilation of specific data which is not kept
26     within Responding Party’s usual course of business. This request may also require the
27     production of documents that violate a third party’s constitutional rights to privacy
28
       01071.0047/713450.2                            47
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 48 of 72 Page ID #:384




1      afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
2      Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
3      guaranteed by the U.S. Constitution]. This overbroad request also seeks documents
4      subject to the official information privilege, law enforcement privilege, and
5      documentation subject to investigatory files privilege, and official confidential
6      information subject to public interest privileges.
7                Subject to and without waiving the foregoing objections and pursuant to the
8      scope set forth in Rule 26(b), Responding Party responds as follows: Responding
9      Party will produce documents responsive to this request limited to what is kept within
10     the normal course of business, but cannot fully comply with such an overbroad and
11     burdensome request. Responding Party reserves the right to supplement its production
12     pursuant to Rule 26(e).
13                           r.     The County’s Dec. 11, 2020 Supplemental Response to RFP
14                                  No. 147
15               Objection. Responding Party objects on the grounds that: (a) the Request
16     seeks documents that are not reasonably calculated to lead to admissible evidence; (b)
17     the Request is compound; (c) the Request is overbroad and disproportionate violating
18     FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e) insofar
19     as the Request seeks documents protected by the attorney-client privilege and/or the
20     work-product privilege, the records are privileged; and (f) insofar as the discovery
21     violates third parties’ constitutional rights to privacy afforded by the United States and
22     California Constitutions, the records are privileged.
23               Subject to and without waiving the foregoing objection, Responding Party
24     responds as follows: Defendant has produced all non-privileged responsive documents in
25     its possession, custody, or control including documents bates stamped COUNTY001022,
26     COUNTY006563 - COUNTY006569, and COUNTY006579-COUNTY006594.
27     7
        The County incorrectly referred to this Request as Request No. 13 in its Supplemental
28     Responses.
       01071.0047/713450.2                           48
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 49 of 72 Page ID #:385




1                            s.     RFP No. 14 to the Sheriff’s Department
2                Documents and data sufficient to show the date and location of homicides in
3      Hesperia from January 1, 2010 to present, and the home address of alleged perpetrators
4      of those homicides, including the property address(es) and parcel number(s), separately
5      producing or identifying homicides occurring at (a) residential owner-occupied
6      properties, (b) residential rental properties, (c) non-residential properties, and (d) no
7      specific property address (e.g., roadways).
8                            t.     The Sheriff’s Department’s June 26, 2020 Response to RFP
9                                   No. 14
10               Because the Sheriff’s Department and County of San Bernardino are essentially
11     the same entity and the requests for production to each entity are identical, to avoid
12     redundancy the Sheriff’s Department refers Propounding Party to the County of San
13     Bernardino’s response to this request, which includes Sheriff Department-specific
14     information, where appropriate.
15                           u.     RFP No. 15 to the County
16               Documents and data classifying or identifying properties in Hesperia by address as
17     (a) residential owner-occupied properties, (b) residential rental properties, and (c)
18     nonresidential properties, including maps, zoning data, geographic information system
19     (GIS) data, utilities data, and/or tax assessment data.
20                           v.     The County’s June 26, 2020 Response to RFP No. 15
21               The General Objections are hereby incorporated by reference as if set forth in
22     full herein. Responding Party objects to the extent that this request is overbroad and
23     unduly burdensome because it seeks a compilation of specific data which is not kept
24     within Responding Party’s usual course of business. This request may also require the
25     production of documents that violate a third party’s constitutional rights to privacy
26     afforded by the United States and California Constitutions (Cal. Const. Art. 1, § 1;
27     Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
28     guaranteed by the U.S. Constitution].
       01071.0047/713450.2                            49
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 50 of 72 Page ID #:386




1                Subject to and without waiving the foregoing objections and pursuant to the
2      scope set forth in Rule 26(b), Responding Party responds as follows: Responding
3      Party will produce documents responsive to this request limited to what is kept within
4      the normal course of business, but cannot fully comply with such an overbroad and
5      burdensome request. Responding Party reserves the right to supplement its production
6      pursuant to Rule 26(e).
7                            w.     The County’s Dec. 11, 2020 Supplemental Response to RFP
8                                   No. 158
9                Objection. Responding Party objects on the grounds that: (a) the Request
10     seeks documents that are not reasonably calculated to lead to admissible evidence; (b)
11     the Request is compound; (c) the Request is overbroad and disproportionate violating
12     FRCP 26(b)(1); (d) the Request lacks foundation and assumes disputed facts; (e) insofar
13     as the Request seeks documents protected by the attorney-client privilege and/or the
14     work-product privilege, the records are privileged; and (f) Objection. Responding Party
15     objects on the grounds that: (a) the Request seeks documents that are not reasonably
16     calculated to lead to admissible evidence; (b) the Request is compound; (c) the Request
17     is overbroad and disproportionate violating FRCP 26(b)(1); (d) the Request lacks
18     foundation and assumes disputed facts; (e) insofar as the Request seeks documents
19     protected by the attorney-client privilege and/or the work-product privilege, the records
20     are privileged; and (f) insofar as the discovery violates third parties’ constitutional rights
21     to privacy afforded by the United States and California Constitutions, the records are
22     privileged.
23               Subject to and without waiving the foregoing objection, Responding Party
24     responds as follows: Defendant has produced all non-privileged responsive documents in
25     its possession, custody, or control including documents bates stamped COUNTY009170
26     - COUNTY13385, COUNTY006564 - COUNTY006596, DEF000164-169,
27     8
        The County incorrectly referred to this Request as Request No. 14 in its Supplemental
28     Responses.
       01071.0047/713450.2                           50
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 51 of 72 Page ID #:387




1      DEF000427-000442, DEF000937-000962, DEF001123-001131, DEF001154-001172,
2      and DEF001587-001591.
3                            x.     RFP No. 15 to the Sheriff’s Department
4                Documents and data classifying or identifying properties in Hesperia by address as
5      (a) residential owner-occupied properties, (b) residential rental properties, and (c)
6      nonresidential properties, including maps, zoning data, geographic information system
7      (GIS) data, utilities data, and/or tax assessment data.
8                            y.     The Sheriff’s Department’s June 26, 2020 Response to RFP
9                                   No. 15
10               Because the Sheriff’s Department and County of San Bernardino are essentially
11     the same entity and the requests for production to each entity are identical, to avoid
12     redundancy the Sheriff’s Department refers Propounding Party to the County of San
13     Bernardino’s response to this request, which includes Sheriff Department-specific
14     information, where appropriate.
15                           z.     RFP No. 16 to the County
16               Documents reporting or tracking, by address of a property, information relating to
17     criminal activity, nuisance activity, Sheriff’s activity, or calls for service at properties in
18     Hesperia, including monthly “crime analysis” reports and other monthly call logs,
19     “CFMHP reports,” “CPRA history reports,” and call for service reports.
20                           aa.    The County’s June 26, 2020 Response to RFP No. 16
21               The General Objections are hereby incorporated by reference as if set forth in
22     full herein. Responding Party objects to the extent that this request is overbroad and
23     unduly burdensome as it seeks all documentation for an unlimited time period
24     rendering this request beyond the scope and limit of Rule 26(b) and disproportionate
25     to the needs of this case. This request also seeks a compilation of specific data which
26     is not kept within Responding Party’s usual course of business. This request may also
27     require the production of documents that violate a third party’s constitutional rights
28     to privacy afforded by the United States and California Constitutions (Cal. Const. Art.
       01071.0047/713450.2                            51
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 52 of 72 Page ID #:388




1      1, § 1; Griswold v. State of Connecticut (1965) 381 U.S. 479, 484 [right to privacy is
2      guaranteed by the U.S. Constitution]. The request is also vague and ambiguous as to
3      what is meant by CFMHP reports and CPRA history reports, as Responding Party
4      does not know what is being requested. This overbroad request also seeks documents
5      subject to the official information privilege, law enforcement privilege, and
6      documentation subject to investigatory files privilege, and official confidential
7      information subject to public interest privileges.
8                Subject to and without waiving the foregoing objections and pursuant to the
9      scope set forth in Rule 26(b), Responding Party responds as follows: Responding
10     Party cannot comply because this request is extremely overbroad, burdensome and
11     unintelligible. Responding Party reserves the right to supplement its production pursuant
12     to Rule 26(e).
13                           bb.    The County’s Dec. 11, 2020 Supplemental Response to RFP
14                                  No. 169
15               Objection. Responding Party objects on the grounds that: (a) the Request is
16     compound; (b) the Request lacks foundation and assumes disputed facts; (c) insofar as
17     the Request seeks documents protected by the attorney-client privilege and/or the work-
18     product privilege, the records are privileged; and (d) insofar as the discovery violates
19     third parties’ constitutional rights to privacy afforded by the United States and California
20     Constitutions, the records are privileged.
21               Subject to and without waiving the foregoing objection, Responding Party
22     responds as follows: Defendant has produced all non-privileged responsive documents in
23     its possession, custody, or control including documents bates stamped
24     COUNTY006564-COUNTY006596, COUNTY013388-COUNTY013389, DEF000737,
25     DEF000804, and DEF001587-001591.
26
27     9
        The County incorrectly referred to this Request as Request No. 15 in its Supplemental
28     Responses.
       01071.0047/713450.2                           52
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 53 of 72 Page ID #:389




1                                 cc.   RFP No. 16 to the Sheriff’s Department
2                Documents reporting or tracking, by address of a property, information relating to
3      criminal activity, nuisance activity, Sheriff’s activity, or calls for service at properties in
4      Hesperia, including monthly “crime analysis” reports and other monthly call logs,
5      “CFMHP reports,” “CPRA history reports,” and call for service reports.
6                                 dd.   The Sheriff’s Department’s June 26, 2020 Response to RFP
7                                       No. 16
8                Because the Sheriff’s Department and County of San Bernardino are essentially
9      the same entity and the requests for production to each entity are identical, to avoid
10     redundancy the Sheriff’s Department refers Propounding Party to the County of San
11     Bernardino’s response to this request, which includes Sheriff Department-specific
12     information, where appropriate.
13                           2.   The United States’ Position
14               Again making numerous boilerplate objections and unsupported claims of
15     privilege, Defendants have failed to provide responsive documents and information for
16     RFP Nos. 11–16, which seek several categories of police activity and residential
17     property data. The only responsive data Defendants provided was in connection with the
18     Crime Free Program, even though RFP Nos. 11–16 sought data that was not limited to
19     the Program. And Defendants have provided the names of certain systems where the data
20     sought by RFP Nos. 11–16 are stored, but not the actual data sought by the United
21     States’ document requests. Nor have Defendants provided sufficient identifying
22     information about them to enable the parties to have productive discussions about the
23     most effective and least burdensome ways to produce the data.
24               Moreover, the disclosures of the names of the data systems trickled out over time
25     and Defendants have not clarified that they have even identified all the responsive data
26     systems. On a call on November 20, 2020, Defendants for the first time mentioned two
27     data systems that Sheriff’s Department staff access for criminal background information,
28     CII and CLETS, and on November 30, 2020, Defendants mentioned another system
       01071.0047/713450.2                              53
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 54 of 72 Page ID #:390




1      called JMS. Id. ¶17. In a call on January 12, 2021, Defendants stated that Sheriff’s
2      Department staff who enforced the Program used a County database called PIMS to
3      determine whether residential properties in Hesperia were rental properties. Id.
4      Defendants also stated that the Sheriff’s Department uses law enforcement dispatch
5      software produced by a company called Tiburon to input and receive information about
6      Sheriff’s Department activities, including for 911 calls. However, Defendants have not
7      even identified the name of the software or the range of data available in that system. Id.
8      Indeed, apart from stating that the Sheriff’s Department uses these data systems,
9      Defendants have produced no further requested information about them. Id. ¶18.
10               In a final attempt to avert the need to bring this issue before the Court, the United
11     States proposed taking early, partial depositions of the County and Sheriff’s Department
12     under Federal Rule of Civil Procedure 30(b)(6) to inquire about data systems. Id. ¶19.
13     However, Defendants added conditions that effectively defeated the purpose.10
14               As the United States has repeatedly discussed with Defendants, including in its
15     October 30 and November 2, 2020 Rule 37 letters and in several meet-and-confer
16     meetings in November 2020 through March 2021, the requested police activity and
17     residential property data from the relevant period—not limited to data generated for the
18     Crime Free Program—is highly relevant to whether Defendants enforced the Program
19     disparately on the basis of race and national origin, and whether Defendants enforced it
20     in a manner consistent with its purported crime-reduction rationale. The unsupported,
21     boilerplate objections Defendants have asserted in response to these requests are
22
       10
23       On February 3, 2021, at Defendants’ request, the United States sent proposed notices
       of depositions that outlined with specificity the topics that the United States intended to
24     inquire about so that Defendants could adequately prepare their chosen deponents. Then,
       on a February 5, 2021 call, Defendants told the United States they would agree to a first-
25     phase Rule 30(b)(6) deposition of the Sheriff’s Department but not the County. Id. ¶21.
       On February 10, 2021, the United States sent Defendants an email agreeing to this
26     condition, even though Defendants had told the United States that one of the data
       systems at issue, PIMS, was maintained by County staff outside the Sheriff’s
27     Department. Id. ¶¶18, 21. But then, on a February 22, 2021 call and in subsequent
       communications on February 24 and March 2, 2021, Defendants raised objections to
28     many of the topics in the United States’ proposed Rule 30(b)(6) notice. Id. ¶21.
       01071.0047/713450.2                             54
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 55 of 72 Page ID #:391




1      inappropriate as a matter of law. Furthermore, Defendants’ unsupported, boilerplate
2      claims of privilege are likewise inapposite. Therefore, Defendants have no basis for
3      withholding the responsive data, and should be compelled to produce it.
4                             a.    Defendants Have Failed to Provide Materially Responsive
5                                   Data Based on Unsupported, Legally Insufficient
6                                   Boilerplate Objections.
7                On the basis of unsupported, boilerplate objections, Defendants have failed to
8      provide several categories of police activity and residential property data that are
9      responsive to RFP Nos. 11–16.
10               As discussed in Part II.A.2.b supra, Defendants asserted boilerplate objections in
11     response to every one of the United States’ April 23, 2020 requests for production—both
12     in their original June 26, 2020 responses and in their supplemental responses provided
13     on November 13, 2020 (the City) and December 11, 2020 (the County and Sheriff’s
14     Department)—that they have refused to withdraw despite the Federal Rules’ clear
15     instructions, the United States’ sending Local Rule 37-1 deficiency letters on October
16     30, 2020 (to County and Sheriff’s Department) and November 2, 2020 (the City),
17     multiple meet-and-confer calls discussing the deficiencies between November 2020 and
18     January 2021. See supra Part II.A.2.b.
19               Besides lacking support, these boilerplate objections are also inapposite and fail as
20     a matter of law. The County objected to RFP Nos. 11–15 on the grounds that they were
21     “not reasonably calculated to lead to admissible evidence.” This unsupported objection
22     does not reflect the current standard and is inappropriate. See supra Part II.A.2.b. In
23     addition, the County objected to RFP Nos. 11–15 on the grounds that they were
24     “overbroad and disproportionate.” Defendants provided no support for this objection for
25     any of these requests, which is insufficient and improper. See id.
26               Regardless, the sources of data sought by these requests are relevant and
27     proportionate to the needs of this case, on multiple grounds. First, Defendants purported
28     to rely on such data in providing the crime-prevention rationale for enacting the
       01071.0047/713450.2                             55
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 56 of 72 Page ID #:392




1      Program. As discussed in Part II.A.2 supra, the Sheriff’s Department produced data
2      points purporting to show that rental properties had a disproportionate share of calls for
3      service and homicides. This specifically implicates RFP Nos. 11 (calls for service), 14
4      (homicides), 15 (property rental status), and 16 (the relationship between Sheriff’s
5      Department activity and rental status). The United States has alleged that this rationale
6      was pretextual, see Nickell Decl. Ex. 3, ECF No. 31 at 9 ¶30, and thus is entitled to
7      discovery to scrutinize the data that Defendants drew upon to provide this rationale.
8                Second, Defendants have asserted as a defense that the Program served a
9      legitimate crime-prevention purpose. The United States cannot evaluate that defense
10     without evaluating data in Defendants’ possession, custody, or control purporting to
11     show that rental properties were disproportionately the loci of crime. See Nickell Decl.
12     Ex. 4, ECF No. 32, at 16–17 (City raising as affirmative defenses that there was no
13     unlawful custom, policy, or practice, and that its underlying conduct fell within a “direct
14     threat” exception to the Fair Housing Act, 42 U.S.C. § 3604(F)(9)); Nickell Decl. Ex. 5,
15     ECF No. 33, at 8 (same affirmative defenses pleaded by County and Sheriff’s
16     Department). To evaluate this, all the categories of data sought by RFP Nos. 11–16 are
17     materially relevant, including calls for service (RFP 11), criminal citations or
18     summonses (RFP 12), arrest data (RFP 13), homicide data (RFP 14), rental property
19     status (RFP 15), and documents connecting purported criminal activity with specific
20     locations (RFP 16).
21               Third, the United States has alleged that Defendants enforced the Program in a
22     manner that disproportionately targeted certain people and parts of the City for reasons
23     unrelated to purported criminal activity. The United States should be provided
24     comparative police activity data from across Hesperia, i.e., not limited to the Program, to
25     prove that claim. See Nickell Decl. Ex. 3, ECF No. 31, at 3, 12–14. And fourth, the
26     residential rental property information is crucial to show which locations where crime
27     occurred are rental properties. Therefore, all the categories of information sought by RFP
28     Nos. 11–16 are critical for evaluating the claims and defenses in this action.
       01071.0047/713450.2                           56
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 57 of 72 Page ID #:393




1                During the meet-and-confer process, Defendants have argued that the only
2      relevant police activity data is information produced through or in connection with the
3      Program, such as crimes or calls for service that led to action under the Program—i.e., to
4      evictions. That is incorrect. In fact, data about crime that did not lead to evictions under
5      the Program is highly relevant. Such data is necessary so that the finder of fact can
6      determine whether Defendants were enforcing the Program in a manner that was
7      disparate against African-American and Latino residents in comparison with their other
8      law enforcement activities. This issue requires understanding what types of crimes were
9      happening in Hesperia, and at what locations, so that the finder of fact can determine
10     whether Defendants were enforcing the Program in a manner that was disparate when
11     compared to their other law enforcement activities.
12               Likewise, the residential property data sought is essential to determine what police
13     activity was occurring at residential rental properties versus other property types.
14     Comparing the two is necessary to understand whether the crime prevention rationale for
15     the ordinance—i.e., the notion that crime was and is higher in rental properties as
16     opposed to other property types—has a factual basis. It is only by comparing these
17     broader sets of police activity and residential property data to Program enforcement data
18     that one can assess whether the Program disproportionately targeted certain areas,
19     whether Defendants enforced it to advance the proffered “legitimate business interests”
20     in reducing crime, and whether it was effective in doing so. Defendants cannot
21     unilaterally limit the discovery sought in this litigation based on their narrow and
22     unsupported interpretation of what is relevant.
23               Moreover, the United States has repeatedly attempted to work with Defendants to
24     minimize any potential burdens for Defendants to produce the requested data. Since it
25     served its initial requests for production on April 23, 2020, the United States has
26     repeatedly told Defendants that, if Defendants provided information about the data
27     systems where the requested data was stored and generated, this could enable the United
28     States to determine whether there are ways to narrow its requests or identify efficient
       01071.0047/713450.2                            57
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 58 of 72 Page ID #:394




1      ways to export the data they contain. Nickell Decl. ¶19. To that end, since the parties’
2      initial Rule 26(f) conference in May 2020, the United States has repeatedly suggested
3      setting up a call between the parties’ IT staff to discuss Defendants’ data systems and the
4      most efficient ways to obtain relevant information from them. Id. Defendants have
5      refused these offers. Id. The United States has also suggested that Defendants consider
6      options such as using screen-sharing so Defendants could demonstrate for the United
7      States’ IT staff the key features of some of their software or data systems, including their
8      options for searching, sorting, and exporting responsive data, which Defendants have
9      also declined. Id. ¶20. Because the information sought is relevant and proportionate to
10     the needs of this case, the Court should compel Defendants to produce it.
11               Defendants’ other boilerplate objections also fail. The County asserts that RFP
12     Nos. 11–16 “lack[] foundation and assume[] disputed facts.” However, the County
13     provided no information to support these objections. But even if it had, the objection
14     would fail, because it is plain what types of data the requests are seeking and they do not
15     assume any facts. Defendants thus are inappropriately “conjur[ing] up ambiguity where
16     there is none” and these objections fail. See supra Part II.A.2.b.
17               Furthermore, the County objects that each of RFP Nos. 11–16 is compound, once
18     again without support. Just as discussed in Part II.A.2.b supra, this unsupported
19     objection is especially inappropriate in response to a request for production. Therefore,
20     this boilerplate objection too fails. Because Defendants’ unsupported boilerplate
21     objections to RFP Nos. 11–16 all fail, they cannot shield responsive data from
22     disclosure.
23                            b.    Defendants’ Claims of Privilege are Unsupported and
24                                  Inapposite.
25               The United States is entitled to all responsive, non-privileged police activity and
26     residential property data sought. Defendants raised unsupported and inapposite privilege
27     claims in response to all of RFP Nos. 11–16.
28               Defendants objected to each of these requests based on the attorney-client
       01071.0047/713450.2                             58
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 59 of 72 Page ID #:395




1      privilege and work product doctrine. As with data and information concerning the
2      enactment of the Program, Defendants’ unsupported claims of attorney-client privilege
3      and work product cannot shield this information from disclosure because the requests do
4      not seek attorney-client communications and do not seek documents prepared in
5      anticipation of litigation or trial. See In re Pac. Pictures Corp., 679 F.3d at 1126; In re
6      Grand Jury Subpoena (Mark Torf/Torf Envtl. Mgmt.), 357 F.3d at 907.
7                Defendants also objected to all these requests based on purported “constitutional
8      rights to privacy afforded by the United States and California Constitutions.” Just as for
9      the requests discussed in Part II.A.2.c supra, Defendants offered no factual basis for their
10     assertion that the documents are protected by a constitutional right to privacy, or that the
11     parties’ Stipulated Protective Order would be insufficient. The citations they provide to
12     the state constitution and the Supreme Court’s Griswold decision are inapposite and fail
13     to establish that there is any privacy interest here that should be shielded from disclosure
14     despite the parties’ Stipulated Protective Order and the public interest in disclosure in
15     civil rights cases. See supra Part II.A.2.
16               To conclude, Defendants have failed to provide the police activity and residential
17     property data sought by RFP Nos. 11–16, even though that data is plainly relevant to
18     claims and defenses in this action. Defendants’ unsupported, boilerplate objections and
19     purported claims of privilege all fail and cannot serve to shield this data from disclosure.
20     Accordingly, the Court should compel Defendants to produce the data sought by these
21     requests. In addition, it should require Defendants to describe with specificity the steps
22     taken to search for the data so that the Court may assess the thoroughness of those
23     searches.
24                           3.   Defendants’ Position
25                                a.   Request for Production No. 11
26               This request seeks “[d]ocuments and data showing calls for service by Sheriff at
27     locations in Hesperia including information about the race of the individual(s) involved,
28     the property address, and the parcel number, separately producing or identifying calls for
       01071.0047/713450.2                               59
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 60 of 72 Page ID #:396




1      service at (a) residential owner-occupied properties, (b) residential rental properties, (c)
2      non-residential properties, and (d) no specific property address (e.g., roadways).”
3                Defendants complied with this request in connection with the Crime Free
4      Ordinance, despite the overbroad and burdensome nature of the discovery. The USA is
5      not entitled to every and all unspecified documentation related to calls that the Sheriff’s
6      Department receives unrelated to the Crime Free Ordinance. This request also requires
7      the creation of documents which are not kept within Defendants’ usual course of
8      business and which do not exist rendering the request unduly burdensome and beyond
9      the scope of permissible discovery. Rogers v. Giurbino, 288 F.R.D. 469, 485 (S.D. Cal.
10     2012) (“[a] party. . . is not required to create a document were none exists”).
11               Notwithstanding, the County still in good faith produced a substantial amount of
12     documents in response to this request as attached to the La Decl. The County’s initial
13     production consisted of 832 separate documents identified as COUNTY00001-832,
14     supplemental productions included COUNTY003217-COUNTY006562,
15     COUNTY013302-13361, COUNTY014798-COUNTY 14812. Despite Defendants’
16     substantial production of over 4,000 documents in response to this request, the USA
17     asserts that the County is withholding information/documents but fails to specify what
18     exactly has been withheld. Defendants have already explained that a single document
19     containing all of the data points requested, (a)-(d) does not exist.
20                           b.     Request for Production No. 12
21               This request seeks “[c]itations or summonses issued by the Sheriff for criminal
22     violations in Hesperia and/or residents of Hesperia including information about the race
23     of the individual(s) involved, the property address, and the parcel number, separately
24     producing or identifying those citations or summonses issued to a resident of or for a
25     violation occurring at (a) residential owner-occupied properties, (b) residential rental
26     properties, (c) non-residential properties, and (d) no specific property address. . .”
27               As set forth above, this request is burdensome, overbroad and essentially seeks
28     every citation issued for “criminal violations” and every document initiating every
       01071.0047/713450.2                            60
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 61 of 72 Page ID #:397




1      criminal prosecution, he creation of documents which are not kept within Defendants’
2      usual course of business, and documents which do not exist rendering the request unduly
3      burdensome and beyond the scope of permissible discovery and Rule 26(b). Rogers v.
4      Giurbino, 288 F.R.D. 469, 485 (S.D. Cal. 2012) (“[a] party. . . is not required to create a
5      document were none exists”). Again, the County produced documents identified as
6      COUNTY000833-COUNTY01020 and supplemented its production to include
7      COUNTY013302-COUNTY013383. The document production consisted of citations
8      related to the Crime Free Program, statistics related to crime, and arrests in Hesperia.
9      The County also produced a spreadsheet that kept track of all citations issued in relation
10     the Crime Free Program which is also responsive to this request including but not limited
11     to COUNTY013388-013389, COUNTY006582, COUNTY006564. Copies of citations
12     and other documents related to citations were produced in Defendants’ initial disclosures
13     including but not limited to DEF000427-442, DEF00937-000962. Defendants have
14     already explained that a single document containing all of the data points requested, (a)-
15     (d) does not exist.
16                           c.     Request for Production No. 13
17               This requests seeks data about “arrests—including arrest reports, incident reports,
18     charging statements, probable cause affidavits, audio and video recordings, and other
19     arrest records—occurring in Hesperia and/or arrests of individuals then-residing in
20     Hesperia including information about the race of the individual(s) involved, the property
21     address, and the parcel number, separately producing or identifying those documents
22     relating to arrests occurring at or of individuals residing in (a) residential owner-
23     occupied properties, (b) residential rental properties, (c) non-residential properties, and
24     (d) no specific property address (e.g., roadways).”
25               As discussed, to compile such information is unduly burdensome and beyond the
26     scope of FRCP 26(b). This overbroad request also unreasonably seeks everything
27     related to any arrest that occurred in Hesperia without limitation or regard to open
28     investigations and arrest records that subject to state constitutional right of privacy.
       01071.0047/713450.2                            61
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 62 of 72 Page ID #:398




1                Notwithstanding, the County supplemented its response to include responsive
2      documents within its possession, COUNTY 13302-COUNTY013383. The County’s
3      third supplemental production also included COUNTY014798-COUNTY 14812. These
4      documents provided statistical data kept related to arrests from 2014-2019.
5                             d.    Request for Production 14
6                This request seeks “data sufficient to show the date and location of homicides in
7      Hesperia from January 1, 2010 to present and home address of alleged perpetrators of
8      those homicides, including the property addresses(es) and parcel numbers(s), separately
9      producing or identifying homicides occurring at (a) residential owner-occupied
10     properties, (b) residential rental properties, (c) non-residential properties, and (d) no
11     specific property address. . .”
12               The County does not keep documents in the manner as requested by the USA, and
13     would require the creation of documents that otherwise do not exist. Still, the County
14     supplemented its responsive production to this request to include statistical data related
15     to homicides in Hesperia as well as Hesperia’s annual crime reports which includes data
16     related to homicides. Furthermore, emails have already been produced related to
17     homicides occurring in rental properties as part of an initial exchange of documents with
18     HUD in 2016 (e.g. US00056143, US000849, US00058491.)
19                            e.    Request for Production 15
20               This request seeks “data classifying or identifying properties in Hesperia by
21     address as (a) residential owner-occupied properties, (b) residential rental properties, (c)
22     non-residential properties, including maps, zoning data, geographic information system
23     (GIS) data, utilities data, and/or tax assessment data.”
24               Notwithstanding this overbroad and disproportionate request, the County
25     produced all known documents responsive to this request and has not withheld any
26     responsive documents based on privilege. The production includes multiple
27     spreadsheets containing the address of known rental and residential properties in
28     Hesperia and various notes related to same (e.g. COUNTY006563-6596).
       01071.0047/713450.2                            62
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 63 of 72 Page ID #:399




1                                 f.    Request for Production 16
2                This request seeks documents “reporting or tracking, by address of a property,
3      information relating to criminal activity, nuisance activity, Sheriff’s activity, or calls for
4      service at properties in Hesperia, including monthly “crime analysis” reports and other
5      monthly call logs, “CFMHP reports,” “CPRA history reports,” and call for service
6      reports.
7                Defendants have produced all known documents responsive to this request
8      and has not withheld any documents based on privilege, including but not limited to
9      all spreadsheets used to track the crime free program and all data extracted from the
10     Crime Free Program database which is Defendants’ main source for tracking the
11     criminal activity related to the program. Additionally, Defendants produced all call
12     history reports that were generated in relation to this program, including but not limited
13     to COUNTY009170 -13299, COUNTY006563-6596, COUNTY013388-
14     COUNTY013389.
15               C.          Defendants’ Privilege Logs Show That They Are Inappropriately
16                           Withholding Communications Based on Unsupported and Inapposite
17                           Privilege Claims
18               1.          The United States’ Position
19               The Defendants’ privilege logs show that they are withholding communications
20     that appear not to be protected by the privileges claimed. The United States has
21     attempted to resolve these issues with Defendants. Its October 30, 2020 Local Rule 37-1
22     letter to the County and Sheriff’s Department, and November 2, 2020 Local Rule 37-1
23     letter to the City discussed these deficiencies in the Defendants’ original June 26, 2020
24     privilege logs. Nickell Decl. ¶23; see also id. Exs. 20–23 (letters). The City’s revised
25     privilege log provided on November 13, 2020 and supplemental privilege log provided
26     April 9, 2021 added additional entries but did not address any of the deficiencies the
27     United States identified in its letter. See id. ¶24; id. Exs. 28–29 (City’s Nov. 13, 2020
28     revised privilege log and Apr. 9, 2021 supplemental privilege log). The County has
       01071.0047/713450.2                                 63
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 64 of 72 Page ID #:400




1      never provided a revised or supplemental privilege log. Id. ¶25; see also id. Ex. 30
2      (County privilege log). Because the United States has not been able to resolve these
3      issues with Defendants through the meet-and-confer process, the United States seeks an
4      order from the Court compelling Defendants to provide the documents they have
5      withheld based on inappropriate claims of privilege.
6                             a.     Communications in the City’s Privilege Log Between City
7                                    Attorneys and a Sheriff’s Department Captain Predating
8                                    the Crime Free Program Should be Produced
9                On its privilege log, the City indicated that it is withholding eleven email
10     communications between City attorneys and then-Sheriff’s Department Captain Bentsen
11     that predate the adoption of the Program in November 2015. See Nickell Decl. Ex. 28,
12     City Nov. 13, 2020 Revised Privilege Log at 76–81 (rows 294–295, 297–301, 305–307).
13     The City claims that all these communications are protected by the attorney-client
14     privilege and work product doctrine, and that a subset (rows 299–300, 305–307) are also
15     protected by the deliberative process privilege and joint defense privilege. Id. The
16     communications have descriptions like “Email from city attorney’s office containing
17     legal advice and analysis re: HUD and crime free ordinance” and “Email containing
18     legal advice and analysis re: crime free ordinance.” See id. at 77–78 (rows 297 and 299).
19     The City claims that all these communications are protected by the attorney-client
20     privilege and work product doctrine, and that a subset (rows 299–300, 305–307) are also
21     protected by the deliberative process privilege and joint defense privilege. Id.
22               None of these claimed privileges apply. Because all these communications
23     included the Sheriff’s Department Captain Nils Bentsen—who, at the time, was not a
24     City official or employee—they were not protected attorney-client communications. See
25     supra Part II.A.2.c. In addition, because the communications concerned the Program
26     before it was even adopted let alone challenged, they were not prepared in anticipation of
27     litigation for a party to that litigation, so the work product doctrine does not apply. See
28     id.
       01071.0047/713450.2                             64
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 65 of 72 Page ID #:401




1                These documents also would not be shielded by the deliberative process privilege,
2      which requires a showing that the documents in question are pre-decisional and
3      deliberative. See id. The City (the only entity that asserted the privilege in its privilege
4      log) has not attempted to show that the communications at issue are pre-decisional and
5      deliberative. Therefore, the City’s unsupported attempt to shield these communications
6      by the deliberative process privilege fails. See id.
7                The City’s invocation of the joint defense privilege to shield these
8      communications is also inappropriate. The joint defense privilege applies only if
9      communications are made as part of a joint defense effort, they are designed to further
10     the effort, and the privilege has not been waived. See id. Defendants have not attempted
11     to make this showing for any the communications listed in the City’s privilege log that
12     are purportedly withheld due to the privilege. See id. Furthermore, because the
13     communications occurred before the Program was even adopted and over six months
14     before even the independent HUD investigation began, there was nothing to defend
15     against jointly or otherwise, let alone to defend against the present civil action which
16     would not be filed for several years. See id. Because all the privileges used to shield the
17     email communications between the City Attorney and Mr. Bentsen predating the
18     adoption of the Program are unsupported and inapposite, those communications should
19     be produced.
20                            b.    Communications in the City’s Privilege Log Forwarding or
21                                  Discussing Attorney Communications Should be Produced
22                                  with Privileged Contents Redacted
23               In addition, the City’s privilege log shows it is withholding various
24     communications between non-attorney personnel from within the City and Sheriff’s
25     Department simply because they were forwarding or discussing attorney
26     communications. See Nickell Decl. Ex. 28, City Nov. 13, 2020 Revised Privilege Log at
27     1–3, 5, 8, 9, 13, 17, 18, 21, 25, 27, 28, 31–35, 36, 38–40, 46, 47, 50–60, 64–68, 72, 80–
28     83 (rows 3, 6, 9, 14, 15, 26–28, 49, 51, 67, 71–73, 80, 97, 99, 107–09, 111, 126, 129–
       01071.0047/713450.2                             65
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 66 of 72 Page ID #:402




1      133, 139, 143, 149–156, 182–184, 196–199, 201–204, 208–211, 213, 215–216, 219–
2      220, 223–224, 226–229, 231, 247–248, 252, 255, 257–258, 260–261, 264, 279, 304,
3      308, 310–313, 317); Id. Ex. 29, City Apr. 9, 2021 Supplemental Privilege Log at 3–7
4      (rows 330, 333, 338–340, 342, 348). However, while attorney communications being
5      forwarded or discussed might be protected, this does not mean that the emails between
6      non-attorney personnel are automatically protected also. The City should have produced
7      these communications, including all attachments, with the privileged portions of the
8      communications (i.e., the forwarded attorney communications) redacted. See Upjohn Co.
9      v. United States, 449 U.S. 383, 395-96 (1981); see also O’Connor v. Boeing North Am.,
10     Inc., 185 F.R.D. 272, 280 (C.D. Cal. April 1999) (citations omitted) (requiring email
11     attachments or enclosures to be listed separately); Jones v. Boeing Co., 163 F.R.D. 15,
12     18 (D. Kan. 1995) (holding that “a showing of privilege as to each document” is
13     required). Instead, the City inappropriately withheld these communications in their
14     entirety. These communications should be produced, with the privileged attorney-client
15     portions of the communications redacted.
16                           c.     Communications in the County’s Privilege Log Predating
17                                  the Crime Free Program That List Mr. Bentsen as
18                                  “Author” and the City of Hesperia as “Recipient[]” Should
19                                  Be Produced
20               The County’s privilege log11 shows that it is also inappropriately withholding
21     various email communications based on privilege claims. The County claims the
22     attorney-client privilege and work product doctrine as the bases for withholding every
23     communication listed on its log. See Nickell Decl. Ex. 30, County June 26, 2020
24     Privilege Log, at 1–16. For each entry, all of which are emails, the County claims that
25     the City of Hesperia is the “Recipients/Holds Of Privilege,” which suggests that City
26
       11
27       The Sheriff’s Department has never provided a privilege log. For the purposes of this
       motion, the United States assumes that Defendants intended for the County’s privilege
28     log to apply with respect to both the County and the Sheriff’s Department.
       01071.0047/713450.2                            66
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 67 of 72 Page ID #:403




1      staff or attorneys were included on all these communications, but the entries are
2      woefully insufficient to confirm that important fact, or to confirm that such privileges
3      attached (e.g. depending on the subject matter) or were not waived (e.g. depending on
4      who received the email messages). See id. Much like the City privilege log, the County
5      log contains numerous emails sent to or from Mr. Bentsen while he was still serving as a
6      Sheriff’s Department captain. Id. Ex. 30 at 8–15. The attorney-client and work product
7      privileges would not apply to any of these County-City communications, and the County
8      has not asserted the joint defense privilege as a basis for protecting any of them—nor
9      could it apply for many of the documents at least until HUD opened its investigation into
10     the Program. See supra Part II.A.2.c.
11               Therefore, the Court should compel Defendants to produce them. In the
12     alternative, the Court should compel the County to provide more information about the
13     entries in the log to allow the Court to assess the applicability of the privileges
14     claimed—including the specific identities of the recipients of the communications
15     (including whether they were attorneys, and if so, attorneys for the City or the County),
16     why the privileges attached even if persons other than officials or employees of the
17     privilege-holder were involved, and sufficient detail about the subject matter(s) of the
18     communications. See Fed. R. Civ. P. 26(b)(5)(A)(ii); In re Syncor ERISA Litig., 229
19     F.R.D. 636, 644 (C.D. Cal. July 2005); In re Banc of Cal. Sec. Litig., No. SA-CV-17-
20     00118, 2019 WL 3017676, at *1 (C.D. Cal. Feb. 11, 2019) (“[T]he requisite detail for
21     inclusion in a privilege log consists of [1] a description of responsive material withheld,
22     [2] the identity and position of its author, [3] the date it was written, [4] the identity and
23     position of all addressees and recipients, [5] the material's present location, [6] and
24     specific reasons for its being withheld, including the privilege invoked and grounds
25     thereof.”).
26                           2.   Defendants’ Position
27                                a.   City’s Privileges
28               As a threshold matter, the USA has not once met and conferred about turning over
       01071.0047/713450.2                                 67
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 68 of 72 Page ID #:404




1      the specific email communications addressed in the City’s privilege log that are now the
2      subject of this stipulation. It appears from their conclusion below, they seek the
3      production of no less than 180 attorney-client privileged communications. As the La
4      Decl. shows, at no point prior to this motion did the USA ever demand that specific
5      privileged email communications be produced, redacted or unredacted. This line of
6      discovery has not once been discussed between the parties prior to the USA’s
7      preparation of this Stipulation.
8                Moreover, the USA’s contention that any communications rendering legal advice
9      which included the Sheriff’s Department Captain Nils Bentsen—who, at the time, was
10     not a City official or employee—is not protected fails. The USA seeks to trample on
11     attorney-client privilege rights. A client’s agent may be considered a party to the
12     attorney-client privilege. The California Evidence Code section 952 provides:
13                           [C]onfidential communication between client and lawyer”
                             means information transmitted between a client and his or her
14
                             lawyer in the course of that relationship and in confidence by a
15                           means which, so far as the client is aware, discloses the
                             information to no third persons other than those who are
16
                             present to further the interest of the client in the consultation
17                           or those to whom disclosure is reasonably necessary for the
                             transmission of the information or the accomplishment of the
18
                             purpose for which the lawyer is consulted, and includes a legal
19                           opinion formed and the advice given by the lawyer in the
                             course of that relationship.
20
21               In relation to this the California Supreme Court stated the following: “[t]he matter
22     is privileged if the agent is required to communicate to the attorney something from the
23     client which the latter is unable to communicate himself, or where the communication
24     can better be transmitted through a specialist.” (Suezaki v. Superior Court of Santa Clara
25     County (1962) 58 Cal.2d 166, 177.) Similarly, the federal common law of attorney-client
26     privilege applies the same principle. When evaluating privilege, courts rely on Proposed
27     Federal Rule of Evidence 503: “Although not enacted by Congress, ‘courts have relied
28     upon it as an accurate definition of the federal common law of attorney-client
       01071.0047/713450.2                                  68
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 69 of 72 Page ID #:405




1      privilege.... ‘Consequently, despite the failure of Congress to enact a detailed article on
2      privileges, Standard 503 should be referred to by the Courts.’” In re Bieter Co., 16 F.3d
3      929, 935 (8th Cir. 1994). The most relevant aspect of Standard 503 is its statement of the
4      general rule (with emphasis added):
5                            A client has a privilege to refuse to disclose and to prevent any
                             other person from disclosing confidential communications made
6
                             for the purpose of facilitating the rendition of professional legal
7                            services to the client, (1) between himself or his representative
                             and his lawyer or his lawyer's representative, or (2) between his
8
                             lawyer and his lawyer's representative, or (3) by him or his
9                            lawyer to a lawyer representing another in a matter of common
                             interest, or (4) between representatives of the client or between
10
                             the client and a representative of the client, or (5) between
11                           lawyers representing the client.
12
13               Courts have held that privileges are not limited to communications with
14     employees but can also attach to consultants. McCaugherty v. Siffermann, 132 F.R.D.
15     234, 239 (N.D. Cal. 1990).
16               Here, Plaintiff argues that communications with Nils Bentsen are not privileged
17     because he was not a City employee at the time of the communications. However, the
18     USA omits the fact that the County of San Bernardino contracts with the City of
19     Hesperia to provide all of the City’s law enforcement. This is evidenced by the multiple
20     law enforcement contracts produced by Defendants to the USA in discovery and the fact
21     that the City agreed to represent the County in litigation matters in relation to its law
22     services rendered to the City. Furthermore, the City also paid for Mr. Bentsen’s salary.
23     (See e.g., CITY000044-CITY000071). As the police captain for the Hesperia Police
24     Station, Mr. Bentsen was acting on behalf of the City. Any communications between Mr.
25     Bentsen and the City’s attorneys were made within Mr. Bentsen’s capacity as the City of
26     Hesperia’s police captain and on behalf of the City. Therefore, the attorney-client
27     privilege applies in this context.
28               Plaintiff also argues that many of the communications are not subject to work
       01071.0047/713450.2                                   69
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 70 of 72 Page ID #:406




1      product privileges. Even if true, the attorney-client privilege should still apply.
2                                 b.    County’s Privileges
3                As explained by Defendants during the meet and confer process, Defendant
4      County and Sheriff’s Department are not withholding any documents that are responsive
5      to any of the USA’s requests based on attorney-client or work product privileges.
6      Defendant County explained that any documents identified were duplicated based upon
7      the County’s privilege log that was produced in response to the prior HUD investigation
8      but does not include any privileged documentation for the purposes of the this specific
9      litigation.
10                                               CONCLUSION
11               A.          The United States’ Conclusion
12               For the foregoing reasons, the United States requests that the Court compel
13     Defendants to produce:
14                complete responses to RFP Nos. 30 and 34, and Interrogatory No. 4, which
15                    seek information regarding the data used to justify for the Program, and the
16                    individuals who prepared it;
17                the police activity and residential property data sought by RFP Nos. 11–16; and
18                communications between then-Sheriff’s Department Captain Nils Bentsen and
19                    City attorneys and staff listed in rows 294–295, 297–301, and 305–307 of the
20                    City’s November 13, 2020 revised privilege log, see Nickell Decl. Ex. 28 at
21                    76–81, and rows 1–76 from the County’s privilege log for Nils Bentsen, id. Ex.
22                    30 at 8–15, and to produce the communications among staff with privileged
23                    portions redacted listed in rows 3, 6, 9, 14, 15, 26–28, 49, 51, 67, 71–73, 80,
24                    97, 99, 107–109, 111, 126, 129–133, 139, 143, 149–156, 182–184, 196–199,
25                    201–204, 208–211, 213, 215–216, 219–220, 223–224, 226–229, 231, 247–248,
26                    252, 255, 257–258, 260–261, 264, 279, 304, 308, 310–313, and 317 of the
27                    City’s November 13, 2020 revised privilege log, id. Ex. 28, and rows 330, 333,
28                    338–340, 342, 348 of the City’s Apr. 9, 2021 supplemental privilege log, id.
       01071.0047/713450.2                              70
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 71 of 72 Page ID #:407




1                     Ex. 29.
2                Further, particularly given that deposition testimony indicates that Defendants
3      failed to produce responsive information in their possession for RFP Nos. 30 and 34, and
4      Interrogatory No. 4, the United States requests that the Court order Defendants to
5      describe with specificity the steps taken to search for responsive information to those
6      requests so that the Court may assess the diligence of those searches.
7      //
8      //
9      //
10     //
11     //
12     //
13     //
14     //
15     //
16     //
17     //
18     //
19     //
20     //
21     //
22     //
23     //
24     //
25     //
26     //
27     //
28     //
       01071.0047/713450.2                            71
     Case 5:19-cv-02298-AB-SP Document 43-1 Filed 05/03/21 Page 72 of 72 Page ID #:408




1                B.          Defendants’ Conclusion
2                Based upon Defendants’ statements above and separate opposition in support,
3      Defendants request that the USA’s motion to compel be denied in its entirety.
4
5      Dated: May 3, 2021                             Respectfully submitted,
6      TRACY L. WILKISON                              PAMELA S. KARLAN
       Acting United States Attorney                  Principal Deputy Assistant Attorney General
7      Central District of California                 Civil Rights Division
8      DAVID M. HARRIS                                SAMEENA SHINA MAJEED
       Assistant United States Attorney               Chief, Housing and Civil
9      Chief, Civil Division                          Enforcement Section
10     KAREN P. RUCKERT                            R. TAMAR HAGLER
       Assistant United States Attorney            Deputy Chief, Housing and Civil
11     Chief, Civil Rights Section, Civil Division Enforcement Section
12     /s/ Matthew Nickell                            /s/ Christopher D. Belen
       MATTHEW NICKELL*                               AURORA BRYANT
13     KATHERINE M. HIKIDA                            CHRISTOPHER D. BELEN
       Assistant United States Attorneys              ABIGAIL A. NURSE
14     Civil Rights Section, Civil Division           Trial Attorneys
                                                      United States Department of Justice
15                                                    Civil Rights Division
       * I, Matthew Nickell, hereby attest that       Housing and Civil Enforcement Section
16     all other signatories listed, and on whose
       behalf this filing is submitted, concur in     ANNA MEDINA
17     the filing’s content and have authorized       Acting Deputy Chief, Federal Coordination
       the filing.                                    and Compliance Section
18
                                                      /s/ Alyssa C. Lareau
19                                                    ALYSSA C. LAREAU
                                                      Trial Attorney
20                                                    United States Department of Justice
                                                      Civil Rights Division
21                                                    Federal Coordination and Compliance Section
22                                                    Attorneys for the United States of America
23     Dated: April 30, 2021
24     ALESHIRE & WYNDER, LLP
25     /s/ D. Dennis La
       STEPHEN R. ONSTOT
26     D. DENNIS LA
       ERIKA D. GREEN
27     BRADEN J. HOLLY
       Attorneys for Defendants City of Hesperia, County of San Bernardino, and San
28     Bernardino County Sheriff’s Department
       01071.0047/713450.2                            72
